DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	5
II. Priority	5
III. Pertinent Prosecution History	6
IV. Claim Status	7
V. Reissue Requirements	8
VI. Information Disclosure Statement(s)	9
VII. Specification Objections	11
VIII. Drawing Objections	11
IX. Claim Objections	12
X. Claim Interpretation	14
A.	Lexicographic Definitions	15
B.	35 U.S.C § 112 6th Paragraph	15
(1)	Functional Phrase – “Processor Unit I”	16
(2)	Functional Phrase – “Processor Unit II”	17
(3)	Functional Phrase – “Processor Unit III”	20
(4)	Functional Phrase – “Processor Unit IV”	23
(5)	Functional Phrase – “Processor Unit V”	27
(6)	Functional Phrase – “Processor Unit VI”	29
(7)	Functional Phrase – “Processing Unit VII”	33
XI. Claim Rejections – 35 U.S.C. § 112	37
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	37
(1)	New Matter/Written Description	37
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	41
C.	35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph	43
XII. Claim Rejections – 35 U.S.C. § 251	45
A.	New Matter	45
XIII. Double Patenting	45
A.	U.S. Reissue Application No. 15/898,840 & U.S. Patent No. 8,629,836	47
B.	U.S. Reissue Application No. 15/898,799 & U.S. Patent No. 8,072,424	60
C.	U.S. Reissue Application No. 15/898,717 & U.S. Patent No. 7,262,760	78
D.	U.S. Reissue Application No. 15/898,763 & U.S. Patent No. 7,414,611	91
E.	U.S. Reissue Application No. 15/898,924 & U.S. Patent No. 9,298,282	106
F.	U.S. Reissue Application No. 15/898,887 & U.S. Patent No. 8,937,594	123
G.	U.S. Reissue Application No. 16/040,920 & U.S. Patent No. 8,766,917	130
H.	U.S. Reissue Application No. 16/040,883 & U.S. Patent No. 7,489,298	135
I.	U.S. Patent No. 7,239,301	149
J.	U.S. Patent No. 7,535,456	153
K.	U.S. Patent No. 7,236,156	157
XIV. Rejections – 35 USC § 103	164
A.	Claims 18, 19 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) in view of Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”).	165
B.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) as applied to claims 18, 19 and 20-25 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”).	174
C.	Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) as applied to claims 18, 19 and 20-25 above, and further in view of Waters (U.S. Publication No. 2003/0210230).	176
D.	Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) as applied to claims 18, 19 and 20-25 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).	177
E.	Claims 28-30 and 33-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) in view of Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”) and Walton (U.S. Patent No. 6,590,536).	179
F.	Claims 31, 32, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) and Walton (U.S. Patent No. 6,590,536) as applied to claims 28-30 and 33-41 above, and further in view of Adapathya et al.. (U.S. Patent No. 6,561,993)(“Adapathya”).	199
G.	Claims 31 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) and Walton (U.S. Patent No. 6,590,536) as applied to claims 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230).	201
H.	Claims 32 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”), Walton (U.S. Patent No. 6,590,536) and Waters (U.S. Publication No. 2003/0210230) as applied to claims 31 and 42 above, and further in view of Adapathya et al.. (U.S. Patent No. 6,561,993)(“Adapathya”).	203
XV. Conclusion	205


































Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 15/614,343 (“‘343 Reissue Application”) on 05 June 2017 for U.S. Application No. 11/119,719 ("‘719 Application"), filed 02 May 2005, now U.S. Patent No. 7,158,118 (“‘118 Patent”), issued 02 January 2007.
Based upon the Application Data Sheet filed on 05 June 2017 (“June 2017 ADS”), the Examiner finds that the ‘719 Application claims domestic priority to: Provisional Application 60/641,410 (“’410 Prov Application”), filed 5 January 2005; Provisional Application 60/612,571 (“’571 Prov Application”), filed 23 September 2004; and Provisional Application 60/566,444 (“’444 Prov Application”), filed 30 April 2004.
While the Examiner recognizes Applicant’s claim to domestic priority, the Examiner finds that the ‘444 Prov Application has insufficient support for the embodiments recited in independent claims 18, 28 and 36 and the later filed ’571 Prov Application does. Specifically, the Examiner finds that the ‘444 Prov Application is just an overview mathematical analysis document of the invention without sufficient disclosure to the structure and steps of independent claims 18, 28 and 36. 
i.e., 23 September 2004.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘343 Reissue Application on 05 June 2017.
On 05 June 2017, Applicant’s filing contained: “Remarks,” a reissue Oath/Declaration (“June 2017 Declaration”); and “Amendments to the Claims”(“June 2017 Claim Amendment”) including: original claims 2-8, 10, 11 and 13-17; amended original claims 1, 9 and 12; and new claims 18-26. 
The Office issued a non-Final Office action on 06 September 2018 (“Sept 2018 Non-Final Office Action”). In particular, the Sept 2018 Non-Final Office Action provided rejections for claim 1-26 (“Rejected Claims”) under 35 U.S.C. § 103 and Obvious Double Patenting.
The Office issued a Miscellaneous Communication to Applicant on 13 March 2019 (“March 2019 Misc Comm”). The March 2019 Misc Comm informed Applicant that claims 1-17 of the ‘118 Patent have been canceled in lieu of an inter partes reexamination of the ‘118 Patent (Cs# 95/002,036 (“’036 IP Reexamination Proceedings”), as per 37 CFR 1.997(d). In addition, March 2019 Misc Comm informed Applicant of the requirement to file a petition within a non-extendible period of TWO MONTHS (2) under 37 CFR 1.183 to waive 37 CFR 1.997(d) as set forth in MPEP § 1449.01. 
On 03 May 2019, Applicant filed a first “Petition Under 37 CFR 1.183 for Suspension of Rule 37 CFR 1.997(d).” (“May 2019 First Petition”).

On 20 February 2020, Applicant filed a response containing: a second “Petition Under 37 CFR 1.183 for Suspension of Rule 37 CFR 1.997(d)” (“Feb 2020 Second Petition”); “Remarks;” and “Amendments to the Claims” (“Feb 2020 Claim Amendment”) including: once amended new claims 18-26; new claims 27-43; and canceled original claims 1-17. 
The Office issued a petition decision to Applicant on 20 December 2019 granting the Feb 2020 Second Petition and waiving the provisions of 37 CFR 1.997(d) (“Dec 2019 Petition Decision”).

Claim Status
The Examiner finds that the claim status in the instant ‘343 Reissue Application is as follows:
Claim(s)	18-26				(New and amended)
Claim(s)	27-43				(New)
Claim(s)	1-17				(Original and canceled)

Thus, the Examiner concludes that claims 18-43 are pending (“Pending Claims”) in the instant ‘343 Reissue Application. Claims 18-43 are examined (“Examined Claims”).


Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘118 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘343 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement(s)
Applicant's Information Disclosure Statements, filed on 19 September 2019 (“Sept 2019 IDS 1-7” – NOTE: Applicant filed seven (7) IDS’s on September 2019), 27 March 2020 (“March 2020 IDS”), 26 May 2020 (“May 2020 IDS”), 28 July 2020 (“July 2020 IDS”), 30 October 2020 (“Oct 2020 IDS”) and 18 February 2021 (“Feb 2021 IDS) have been received, and entered into the record. 
However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references. 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
The examiner notes that some of the cited references in the IDS are rather lengthy: “Hearing before ITC” (1947 pages);” “802.16 IEEE Standard” (892 pages); “Lectures on Quaterions” (885 pages), etc. It would be helpful to the examiner if the applicant could point out specific sections of such lengthy references that are most relevant to the applicant's invention. From MPEP § 609 A(3), "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise 

	
Specification Objections
The disclosure is objected to because of the following informalities:
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “200” has been used to designate “an exemplary aggregated media system”, “the media system”, and “the entertainment system.” (See ‘118 Patent at c.6, l.4 – c.7, l.4).


Claim Objections
The Feb 2020 Claim Amendment does not comply with 37 CFR 1.173(b)-(d), (g) and is objected to because:
the indicated new claims in the Feb 2020 Claim Amendment are not underlined in their entirety (i.e., claim number, claim status identifier and claim limitations) and the omitted subject matter is not enclosed in brackets, as set forth in 37 CFR 1.173(d). (See MPEP § 1453). In addition, new claims 18-26 are indicated as “(New)” when instead they should each be indicated as “(New, amended).” (Id.)
insufficient explanation of support  in the ‘118 Patent for the amendments filed in the Feb 2020 Claim Amendment, as set forth in 37 CFR 1.173(c). Specifically, while the Response to Non-Final Office Action states “[s]upport for the amendments… may be found, for example, at…,” the Examiner finds this statement non-specific and hypothetical since “each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment.” (MPEP § 1453.II). In order to comply with 37 CFR 1.173, Applicant is required to provide more specific citations from the ‘118 Patent to support each specific claim amendment instead of large boiler plate sections of the ‘118 Patent.
Claim 18 is objected to because of the following informalities: “…, wherein eachs of said plurality of rotational outputs are… ” in line 4, respectively, should read – , wherein each of said plurality of rotational outputs are …–.
Claims 39-41 are objected to the following informalities: “said first/second rotational output” in lines 4-5, 10 should read –said first/second rotational output of said plurality of rotational outputs–.
Claims 18, 26 and 27 are objected to because of the following informalities: Claim 18 recites “… a 3D pointing device …” in line 1. Claim 18 further recites “said 3D pointing device” throughout claim 18. Dependent claims 26 and 27 further recite variations of this claim requirement including: “said 3D pointing device” and “said pointing device.” In order to provide clear and consistent claim terminology throughout the clam set, the Examiner recommends Applicant choose either a “3D pointing device” or “pointing device.”
Claims 28-35 are objected to because of the following informalities: Claim 28 recites “A handheld, pointing device comprising…” in line 1. Claim 1 further recites variations of this 
Claims 36-43 are objected to because of the following informalities: Claim 36 recites “A 3D, pointing device comprising…” in line 1. Claim 1 further recites a variation of this claim requirement, “said 3D pointing device.” Dependent claims 37-43 further recite variations of this claim requirement including: “The 3D, pointing device of claim…,” “said 3D pointing device” and “said pointing device.” In order to provide clear and consistent claim terminology throughout the clam set, the Examiner recommends Applicant choose either a “3D pointing device” or “pointing device.”
Appropriate correction is required.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions 
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  
35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 28-43 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language 

Functional Phrase – “Processor Unit I”
A potential first means-plus-function phrase is recited in claim 28 (and included in each of dependent claims 29-35) which recites “a processing unit …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 does not meet the three prong test and thus will not be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 28 expressly recites:
a processing unit for receiving first and second rotational outputs and said acceleration output,

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets the first step of invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processor” is a generic placeholder or nonce term equivalent to “means” because the term “processor” does not convey any particular structure. 
However, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and finds that “processing unit” as used in the claims does provide an art-recognized structure to perform the claimed function. The Examiner finds that “processing unit” would be “generic” software and/or a processor in the hand held device that simply receives information from sensors. (‘118 Patent at c.13, ll.4-9; c.13, ll.21-29; see Figure 7). 

Because Functional Phrase 1 does not meet Prong (A) of the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 does not invoke 35 U.S.C § 112 6th paragraph.

Functional Phrase – “Processor Unit II”
A second means-plus-function phrase is recited in claim 28 (and included in each of dependent claims 29-35) which recites “a processing unit …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 28 expressly recites:
a processing unit for… (a)    determining a tilt associated with the manner in which a user is holding said handheld, pointing device, wherein said tilt is determined relative to gravity, and wherein said tilt is determined based upon said acceleration output [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processing unit” is a generic placeholder or nonce term equivalent to “means” because the term “processing unit” does not convey any particular structure. The Examiner further notes that the specification of the ‘118 Patent does not define the term “processor” and thus the specification of the ‘118 Patent does not impart or disclose any structure for the phrase.

Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processing unit …” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processing unit …” is a generic placeholder having no specific structure associated therewith. Because “processing unit …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner finds that claimed function(s) is:
 [D]etermin[ing] a tilt associated with the manner in which a user is holding said handheld, pointing device, wherein said tilt is determined relative to gravity, and wherein said tilt is determined based upon said acceleration output

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘118 Patent discloses
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(‘118 Patent at c.13, ll.21-29; emphasis added);
determining the tilt of the 3D pointing device 400 using the inputs y and z received from accelerometer 506 at function 622… Then tilt can be calculated in function 622 as:

            
                ∅
                =
                
                    
                        
                            
                                tan
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        
                            
                                y
                            
                            
                                z
                            
                        
                    
                
            
        

(Id. at c.12, ll.21-35; see Figure 5).
Thus, in light of the portions of the ‘118 Patent cited above, the Examiner construes the structure for performing the claimed function as a processor performing the             
                
                    
                        
                            
                                tan
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        
                            
                                y
                            
                            
                                z
                            
                        
                    
                
            
         operation.
Functional Phrase – “Processor Unit III”
A third means-plus-function phrase is recited in claims 28 and 30 (and included in each of dependent claims 29-35) which recite “a processing unit …” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 28 expressly recites:
a processing unit for… (b)    converting said first and second rotational outputs and said acceleration output from a body frame of reference associated with said handheld pointing device into a user's frame of reference in order to remove the effects of said tilt associated with the manner in which a user is holding said handheld, pointing device; and, wherein said user's frame of reference has an axis perpendicular to gravity [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processing unit” is a generic placeholder or nonce term equivalent to “means” because the term “processing unit” does not convey any particular structure. The Examiner further notes that the specification of the ‘118 Patent does not define the term 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processing unit” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a generic processor would be required to perform the function recited in FP3.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processing unit …” in FP3 as the name of a sufficiently definite structure for performing the functions recited in FP3 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processing unit …” is a generic placeholder having no specific structure associated therewith. Because “processing unit …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP3 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner	 finds that claimed function(s) is:
 [C]onverting said first and second rotational outputs and said acceleration output from a body frame of reference associated with said handheld pointing device into a user's frame of reference in order to remove the effects of said tilt associated with the manner in which a user is holding said handheld, pointing device; and, wherein said user's frame of reference has an axis perpendicular to gravity



iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 3, the Examiner finds that Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 3. In fact, the Examiner finds that Functional Phrase 3 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
Because Functional Phrase 3 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 3 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 3	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘118 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘118 Patent at c.13, ll.4-9; see Figure 7; emphasis added); and
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.21-29; emphasis added).
Then, function 620 can perform the rotation R of the converted/calibrated inputs αy and αz using the equation: 

            
                R
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
                *
                
                    
                        
                            
                                
                                    α
                                    y
                                
                            
                            
                                
                                    α
                                    z
                                
                            
                        
                    
                
            
        

to rotate the converted/calibrated inputs αy and αz to compensate for the tilt θ.

 (Id. at c.12, ll.38-48; see Figure 5).

Thus, in light of the portions of the ‘118 Patent cited above, the Examiner construes the structure and/or algorithm for performing the claimed function as a processor performing the rotation matrix operation R. 1

Functional Phrase – “Processor Unit IV”
A fourth means-plus-function phrase is recited in claims 28 and 38 (and included in each of dependent claims 29-35) which recite “a processing unit …” or hereinafter “Functional Phrase 
The Examiner finds that claim 28 expressly recites:
a processing unit for… c)    determining data associated with x and y coordinates which are in turn associated with movement of a screen cursor, said data based on said converted first and second rotational outputs and said converted acceleration output, wherein said step of converting renders said movement of said screen cursor substantially independent of an orientation in which a user holds said handheld device

[emphasis added]; and claim 38 expressly recites

said processing unit provides information associated with said compensated, detected movement as input to a user interface

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP4 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processing unit” is a generic placeholder or nonce term equivalent to “means” because the term “processing unit” does not convey any particular structure. The Examiner further notes that the specification of the ‘118 Patent does not define the term “processor” and thus the specification of the ‘118 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processing unit” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a generic processor would be required to perform the function recited in FP4.
th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processing unit …” is a generic placeholder having no specific structure associated therewith. Because “processing unit …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP4 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP4, the Examiner finds that claimed function(s) is:
 [D]etermining data associated with x and y coordinates which are in turn associated with movement of a screen cursor, said data based on said converted first and second rotational outputs and said converted acceleration output, wherein said step of converting renders said movement of said screen cursor substantially independent of an orientation in which a user holds said handheld device

Because FP4 recites the above recited functions, the Examiner concludes that FP4 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 4, the Examiner finds that Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 4. In fact, the Examiner finds that Functional Phrase 4 recites very little structure (if any) for performing the claimed function.

Because Functional Phrase 4 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 4 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 4	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP4.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP4. In reviewing the original disclosure, the Examiner finds that the ‘118 Patent discloses
The processing block 903 then translates the measured motion from the natural (body) reference frame of the device into the reference frame of the user. The movement is then mapped 904 into meaningful actions that are interpreted at block 905 forwarded to the system to produce a meaningful response, such as moving an on-screen cursor.

(‘118 Patent at c.16, ll.46-51; emphasis added); and
For example, if the handheld device is being used to output gesture commands, the mapping can be performed first and then the gesture determined or the gesture can be determined first and then the mapping can be performed.

(Id. at c.19, ll.58-61; emphasis added).
Thus, in light of the portions of the ‘118 Patent cited above, the Examiner construes the structure for performing the claimed functions a processor performing a mapping of the movement into actions and interpreting the actions operation. 

Functional Phrase – “Processor Unit V”
A fifth means-plus-function phrase is recited in claims 31 and 42 (and included in dependent claims 32 and 43) which recites “a processing unit …” or hereinafter “Functional Phrase 5” or “FP5.” The Examiner determines herein that FP5 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claims 31 and 42 expressly recite:
said processing unit is also for filtering a tremor introduced into said 3D pointing device in connection with said pointing device being held [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP5 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processing unit” is a generic placeholder or nonce term equivalent to “means” because the term “processing unit” does not convey any particular structure. The Examiner further notes that the specification of the ‘118 Patent does not define the term “processor” and thus the specification of the ‘118 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processing unit” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a generic processor would be required to perform the function recited in FP5.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processing unit …” in FP5 as the name of a sufficiently definite structure th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processing unit …” is a generic placeholder having no specific structure associated therewith. Because “processing unit …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP5 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP5, the Examiner	 finds that claimed function(s) is:
 [F]iltering a tremor introduced into said 3D pointing device in connection with said pointing device being held

Because FP5 recites the above recited functions, the Examiner concludes that FP5 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 5, the Examiner finds that Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 5. In fact, the Examiner finds that Functional Phrase 5 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 5 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 5 meets invocation Prong (C).
th paragraph.

	Corresponding structure for Functional Phrase 5	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP5.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP5. In reviewing the original disclosure, the Examiner finds that the ‘118 Patent discloses
Once the calibrated sensor readings have been compensated for linear acceleration, processed into readings indicative of angular rotation of the 3D pointing device 400, and compensated for tilt, post-processing can be performed at blocks 626 and 628. Exemplary post-processing can include compensation for various factors such as human tremor. Although tremor may be removed using several different methods, one way to remove tremor is by using hysteresis.

(‘118 Patent at c.12, ll.54-61; emphasis added).
Thus, in light of the portions of the ‘118 Patent cited above, the Examiner construes the structure for performing the claimed functions a processor performing a compensation for hand tremor by methods known in the art including hysteresis. 

Functional Phrase – “Processor Unit VI”
A sixth means-plus-function phrase is recited in claims 32 and 43 which recites “a processing unit …” or hereinafter “Functional Phrase 6” or “FP6.” The Examiner determines 
The Examiner finds that claims 32 and 43 expressly recite:
said processing unit is also for recognizing said tremor introduced into said pointing device in connection with said pointing device being held [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP6 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processing unit” is a generic placeholder or nonce term equivalent to “means” because the term “processing unit” does not convey any particular structure. The Examiner further notes that the specification of the ‘118 Patent does not define the term “processor” and thus the specification of the ‘118 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processing unit” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a generic processor would be required to perform the function recited in FP6.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processing unit …” in FP6 as the name of a sufficiently definite structure for performing the functions recited in FP6 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processing unit …” is a generic placeholder having no specific structure associated therewith. Because “processing unit 

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP5, the Examiner finds that claimed function(s) is:
 [R]ecognizing said tremor introduced into said pointing device in connection with said pointing device being held

Because FP6 recites the above recited functions, the Examiner concludes that FP6 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 6, the Examiner finds that Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 6. In fact, the Examiner finds that Functional Phrase 6 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 6 meets invocation Prong (C).
Because Functional Phrase 6 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 6 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 6
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP6. In reviewing the original disclosure, the Examiner finds that the ‘118 Patent discloses

Another stationary detection technique according to exemplary embodiments of the present invention involves transforming the inputs into the frequency domain by, e.g., performing a Fast Fourier Transform (FFT) on the input data. Then, the data can be analyzed using, e.g., peak detection methods, to determine if the 3D pointing device 400 is either stationary or active. Additionally, a third category can be distinguished, specifically the case where a user is holding the 3D pointing device 400 but is not moving it (also referred to herein as the "stable" state. This third category can be distinguished from stationary (not held) and active by detecting the small movement of the 3D pointing device 400 introduced by a user's hand tremor when the 3D pointing device 400 is being held by a user. Peak detection can also be used by stationary detection function 608 to make this determination. Peaks within the range of human tremor frequencies, e.g., nominally 8 12 Hz, will typically exceed the noise floor of the device (experienced when the device is stationary and not held) by approximately 20 dB.

(43) In the foregoing examples, the variances in the frequency domain were sensed within a particular frequency range, however the actual frequency range to be monitored and used to characterize the status of the 3D pointing device 400 may vary. For example, the nominal tremor frequency range may shift based on e.g., the ergonomics and weight of the 3D pointing device 400, e.g., from 8-12 Hz to 4-7 Hz.

(‘118 Patent at c.14, ll.4-29; emphasis added).
Thus, in light of the portions of the ‘118 Patent cited above, the Examiner construes the structure for performing the claimed functions a processor performing a peak detection analysis of frequency domain of the handheld device input data. 

Functional Phrase – “Processing Unit VII”
A seventh means-plus-function phrase is recited in claim 36 (and included in each of dependent claims 37-43) which recite “a processing unit …” or hereinafter “Functional Phrase 7” or “FP7.” The Examiner determines herein that FP7 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 36 expressly recites:
a processing unit for compensating said detected movement by transforming said detected movement from a body frame of reference associated with said 3D pointing device into an inertial frame of reference having an axis perpendicular to gravity by:
determining a tilt relative to gravity associated with an orientation in which said 3D pointing device is held, wherein said tilt is determined based upon said at least an acceleration of said 3D pointing device due to gravity; and
compensating said detected movement to correct for said tilt;
wherein said processing unit compensates said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:

            
                R
                =
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
                *
                
                    
                        
                            
                                
                                    α
                                    y
                                
                            
                            
                                
                                    α
                                    z
                                
                            
                        
                    
                
            
        

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP7 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “processing unit” is a generic placeholder or nonce term equivalent to “means” because the term “processing unit” does not convey any particular structure. The Examiner further notes that the specification of the ‘118 Patent does not define or otherwise use 
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “processing unit” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a unit would be required to perform the function recited in FP7.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “processing unit…” in FP7 as the name of a sufficiently definite structure for performing the functions recited in FP7so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “processing unit…” is a generic placeholder having no specific structure associated therewith. Because “processing unit …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP7 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP1, the Examiner finds that claimed function(s) is:
[C]ompensating said detected movement by transforming said detected movement from a body frame of reference associated with said 3D pointing device into an inertial frame of reference having an axis perpendicular to gravity by:

[D]etermining a tilt relative to gravity associated with an orientation in which said 3D pointing device is held, wherein said tilt is determined based upon said at least an acceleration of said 3D pointing device due to gravity; and

[C]ompensating said detected movement to correct for said tilt;
wherein said processing unit compensates said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:

            
                R
                =
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
                *
                
                    
                        
                            
                                
                                    α
                                    y
                                
                            
                            
                                
                                    α
                                    z
                                
                            
                        
                    
                
            
        

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output


Because FP7 recites the above recited functions, the Examiner concludes that FP7 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 7, the Examiner finds that Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 7. In fact, the Examiner finds that Functional Phrase 7 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 7 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 7 meets invocation Prong (C).
Because Functional Phrase 7 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 7 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 7	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a 
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP7. In reviewing the original disclosure, the Examiner finds that the ‘118 Patent discloses
FIG. 7 illustrates an exemplary hardware architecture. Therein, a processor 800 communicates with other elements of the 3D pointing device including a scroll wheel 802, JTAG 804, LEDs 806, switch matrix 808, IR photodetector 810, rotational sensors 812, accelerometer 814 and transceiver 816.

(‘118 Patent at c.13, ll.4-9; see Figure 7; emphasis added); 
Rotational sensors 812 provide readings to processor 800 regarding, e.g., the y-axis and z-axis rotation of the 3D pointing device as described above. Accelerometer 814 provides readings to processor 800 regarding the linear acceleration of the 3D pointing device 400 which can be used as described above, e.g., to perform tilt compensation and to compensate for errors which linear acceleration introduces into the rotational readings generated by rotational sensors 812.

(Id. at c.13, ll.21-29; emphasis added);
According to exemplary embodiments of the present invention, returning to FIG. 5, this can be accomplished by determining the tilt of the 3D pointing device 400 using the inputs y and z received from accelerometer 506 at function 622… Then tilt can be calculated in function 622 as:

            
                ∅
                =
                
                    
                        
                            
                                tan
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        
                            
                                y
                            
                            
                                z
                            
                        
                    
                
            
        

(Id. at c.12, ll.21-35; see Figure 5); and
Then, function 620 can perform the rotation R of the converted/calibrated inputs αy and αz using the equation: 

            
                R
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
                *
                
                    
                        
                            
                                
                                    α
                                    y
                                
                            
                            
                                
                                    α
                                    z
                                
                            
                        
                    
                
            
        

to rotate the converted/calibrated inputs αy and αz to compensate for the tilt θ.

 (Id. at c.12, ll.38-48; see Figure 5).

a processor performing: the             
                
                    
                        
                            
                                tan
                            
                            
                                -
                                1
                            
                        
                    
                    ⁡
                    
                        
                            
                                y
                            
                            
                                z
                            
                        
                    
                
            
         operation and the rotation matrix operation R. 


Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter/Written Description
Claims 20 and 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitations of claim 20, the Examiner finds that new patent claim 20 recites,
alculating at least one intermediate frames of reference between the body frame of reference and the inertial frame of reference. [emphasis added].

(Feb 2020 Claim Amendment, new claim 20 emphasis added).  The Examiner finds that the method is required to calculate an intermediate frame of reference between the body frame of reference and the user's frame of reference when converting, and that the calculation would occur on the detected angular velocities. The Examiner finds that the ‘118 Patent has insufficient disclosure to support the claim requirement. To support the Examiner’s position, the Examiner finds that the ‘118 Patent discloses,
For example, if rotational sensors 502 and 504 are implemented using the exemplary Coriolis effect rotational sensors described above, then the output of the rotational sensors 502 and 504 will vary based on the linear acceleration experienced by each rotational sensor. Thus, one exemplary use of the accelerometer 506 is to compensate for fluctuations in the readings generated by the rotational sensors 502 and 504 which are caused by variances in linear acceleration. This can be accomplished by multiplying the converted accelerometer readings by a gain matrix 610 and subtracting (or adding) the results from (or to) the corresponding sampled rotational sensor data 612. For example, the sampled rotational data αy from rotational sensor 502 can be compensated for linear acceleration at block 614 as:

αy' = αy - C*A 

wherein C is the 1x3 row vector of rotational sensor susceptibility to linear acceleration along each axis given in units/g and A is the calibrated linear acceleration. Similarly, linear acceleration compensation for the sampled rotational data αz from rotational sensor 504 can be provided at block 614. The gain matrices, C, vary between rotational sensors due to manufacturing differences. C may be computed using the average value for many rotational sensors, or it may be custom computed for each rotational sensor.

Like the accelerometer data, the sampled rotational data 612 is then converted from a sampled unit value into a value associated with a rate of angular rotation, e.g., radians/s, at function 616.

(‘118 Patent at c.9, l.61 – c.10, l.23; emphasis added). Here, the Examiner finds that the ‘118 Patent discloses determining a modified angular velocity value that compensates for intermediate frame of reference between the body frame of reference and the user's frame of reference,” as evidenced by the disclosure above.”
In addition, the Examiner finds that the compensating/transforming from a body frame of reference to an inertial frame of reference occurs only once per data set and is accomplished by rotating the angular velocities via the rotation matrix operation R. The Examiner finds that the calculation performing the rotation matrix operation R does not include a calculation to an intermediate frame of reference between the body frame of reference and the inertial of reference. (See ‘118 Patent at c.12, ll. 38-48; Figure 5). 
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a method including calculating at least one intermediate frames of reference between the body frame of reference and the inertial frame of reference.

With respect to the limitations of claim 28, the Examiner finds that new claim 28 recites,
(b)    converting said first and second rotational outputs and said acceleration output from a body frame of reference associated with said handheld pointing device into a user's frame of reference in order to remove the effects of said tilt associated with the manner in which a user is holding said handheld, pointing device; and, wherein said user's frame of reference has an axis perpendicular to gravity;

c)    determining data associated with x and y coordinates which are in turn associated with movement of a screen cursor, said data based on said converted first and second rotational outputs and said converted acceleration output

(‘Feb 2020 Claim Amendment, new claim 20 emphasis added). The Examiner finds that the “converting” step of the claims is required to convert the first and second rotational outputs and said acceleration output into converted first and second rotational outputs and said converted acceleration output. The Examiner finds that the ‘118 Patent has insufficient disclosure to support the claim requirement.
To support the Examiner’s position, the Examiner finds that the original dependent claim 3, filed in the ‘719 Application recites,
rotating said first and second rotational outputs into said user’s frame of reference by calculating:

                
                    R
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.

(‘118 Patent, claims 9, 11; emphasis added). The Examiner finds that the inputs (αy, αz) of the above equation are the first and second angular velocities of the instant Examined Claims (i.e., αy is a “first rotational output” provided by “a first rotational sensor;” and αz is a “second rotational output” provided by “a second rotational sensor”. (See ‘118 Patent at c.7, l.57 – c.8, l.20; c.8, l.54 – c.9, l.2; c.11, l.52 – c.12, l.20; claim 11). The Examiner finds that the ‘118 Patent discloses two embodiments: 1) two rotational sensors/one accelerometer – having two measured angular velocities (αy, αz); or 2) one rotational sensor/one accelerometer – having one determined and one measured angular velocity (ωy, αz). In both embodiments and the equation above, the Examiner finds that the angular velocities are rotated based upon the rotation matrix operation R. While the ‘118 Patent discloses performing a conversion/rotation of the measured angular velocities by the rotation matrix operation R, the Examiner can find insufficient disclosure to the utilizing the rotation matrix operation R to convert a measured acceleration value into a converted acceleration output according to tilt.
converting said first and second rotational outputs and said acceleration output from a body frame of reference associated with said handheld pointing device into a user's frame of reference in order to remove the effects of said tilt.  (Emphasis added).
Claims 29-35 are similarly rejected based on their dependency from independent claim 28.
35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-27 and 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitations of claims 18 and 36, the Examiner finds that new claims 18 and 36 recite,
compensating (1) said detected movement by transforming said detected movement from a body frame of reference associated with said 3D pointing device into an inertial frame of reference having an axis perpendicular to gravity by:
determining a tilt relative to gravity associated with an orientation in which said 3D pointing device is held, wherein said tilt is determined based upon said at least an acceleration of said 3D pointing device due to gravity; and
compensating (2) said detected movement to correct for said tilt;
wherein said processing unit compensates (3) said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:

            
                R
                =
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
                *
                
                    
                        
                            
                                
                                    α
                                    y
                                
                            
                            
                                
                                    α
                                    z
                                
                            
                        
                    
                
            
        

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output

(Feb 2020 Claim Amendment, new claims 18, 36; emphasis added). From this perspective, the Examiner finds it unclear and indefinite to exactly what function the processor and/or method is required to be performed. The Examiner queries Applicant to what functions are actually occurring in the claim requirement. Specifically, is the inclusion statement: a function, of a function, of the function; or a further function of the function. For example, the claims 18 and 36 recite three (3) “compensating” limitations (i.e., (1) - (3), as set forth supra). However, each “compensating” step seems to have unique claim requirements.  The Examiner queries Applicant to whether the “compensating” step requires: only “transforming;” only “rotating” and “calculating;” or “transforming, “rotating” and “calculating.”  Further clarification is required.
Claims 19-27 and 37-43 are similarly rejected based on their dependency from independent claims 18 and 36.

With respect to the limitations of claims 21-23, the Examiner finds that new claims 21-23 recite,
wherein said step of transforming includes transforming ...

(Feb 2020 Claim Amendment, new claims 21-23; emphasis added). As set forth above, the Examiner finds it unclear and indefinite to what actual steps/functions are required in independent claim 18. The Examiner finds that one of these indefinite steps is 

Claim 26 recites the limitation: “said processing unit” in line 1. Claims 39 and 41 recite the limitation “said first rotational sensor” in lines 1-2, respectively. Claims 40 and 41 recite the limitation “said second rotational sensor” in lines 1-2, respectively. There is insufficient antecedent basis for these limitations in the claims.

In general, the claims are replete with such 35 U.S.C. 112, second paragraph issues. The above notes are exemplary with respect to all of the 35 U.S.C. 112, second paragraph rejections present in the instant case, all claims must be carefully reviewed and appropriate corrections should be made in response to this rejection.

The Examiner finds that because claims 18-27 and 36-43 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 30 recites the limitation “wherein said step of converting further comprises the step of:  rotating said first and second rotational outputs into said user's frame of reference by calculating:
            
                R
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            -
                                            sin
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                        
                                    
                                
                            
                        
                    
                
                *
                
                    
                        
                            
                                
                                    α
                                    y
                                
                            
                            
                                
                                    α
                                    z
                                
                            
                        
                    
                
            
        

wherein θ is said determined tilt, αy is said first rotational output and αz is said second rotational output.” The Examiner finds that the respective preceding independent claim (i.e., claim 28) invokes 35 U.S.C § 112 6th paragraph and the Examiner construes the structure for performing the claimed functions as simply “a processor performing: the rotation matrix operation R.” (See § X.B.(3) supra; emphasis added). 
The Examiner finds that the processor performing the rotation matric operation “R” is what both converts and rotates the first and second outputs from a body frame of reference associated with the handheld device into a user’s frame of reference in order to remove the effects of the determined tilt and rotates the first and second rotational outputs into the user’s frame of reference as is evidenced by the ‘118 Patent. (See § X.B.(3)).


Claim Rejections – 35 U.S.C. § 251
New Matter
Claims 20 and 28-35 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a handheld pointing device with the claims requirements as set forth above. (See § XI.A.(1) supra for further explanation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
U.S. Reissue Application No. 15/898,840 & U.S. Patent No. 8,629,836
Claims 18, 28, 29, 30, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38, 40, 44, 45 and 45, respectively, (“‘840 ODP Claims”) of copending reissue Application No. 15/898,840 (“‘840 RI Application”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18, 28, 29, 30, and 36 are identical or similar and/or covered by the ‘840 ODP Claims. The Examiner finds that claims 18, 28, 29, 30, and 36 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘840 ODP Claims, just somewhat broader and narrower. In addition, where claims 18, 28, 29, 30, and 36 of the ‘343 Reissue Application and the ‘840 ODP Claims are not exactly the same, the Examiner finds that claims 18, 28, 29, 30, and 36 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘840 ODP Claims.
This is a provisional nonstatutory double patenting rejection.

Claims 19, 21-25, 33-35 and 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 RI Application in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 2 
With respect to the limitations of claims 19, 21-24 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).3  
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘840 ODP Claims.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 25, 33-35, 37 and 39-41, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘840 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 RI Application in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 4 
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 RI Application in view of Waters (U.S. Publication No. 2003/0210230). 5 
This is a provisional nonstatutory double patenting rejection.

Claim 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 RI Application in view of Waters as applied to claims 26, 27, 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).6
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31, 32, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘840 ODP Claims of the ‘840 RI Application in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 7 
This is a provisional nonstatutory double patenting rejection.

Claims 18, 19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38, respectively, (“‘836 ODP I Claims”) of U.S. Patent No. 8,629,836 (“‘836 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 8
With respect to the limitations of claims 18 and 25, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18 and 25 are identical or similar and/or covered by the ‘836 ODP I Claim. The Examiner finds that claims 18 and 25 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘836 ODP I Claim, just somewhat broader and narrower. In addition, where claims 18 and 25 of the ‘343 Reissue Application and the ‘836 ODP I Claim are not exactly the same, the Examiner finds that claims 18 and 25 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘836 ODP I Claim.
The Examiner finds that the ‘836 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and second angular velocities about first and second axes; the first/second gyro utilizing a 
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘836 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 9 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘836 ODP I Claim.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 19 and 21-24, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).10
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘836 ODP I Claim.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP I Claims of the ‘836 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 11 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP I Claims of the ‘836 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 12 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP I Claims of the ‘836 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 13 

Claims 28-30 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, respectively, (“‘836 ODP II Claims”) of the ‘836 Patent in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 14
With respect to the limitations of claims 28, 30, 33-37 and 39-41, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30, 33-37 and 39-41 are identical or similar and/or covered by the ‘836 ODP II Claims. The Examiner finds that claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘836 ODP II Claims, just somewhat broader and narrower. In addition, where claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application and the ‘836 ODP II Claims are not exactly the same, the Examiner finds that claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application would be ‘836 ODP II Claims.
The Examiner finds that the ‘836 ODP II Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and second angular velocities about first and second axes; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘836 ODP II Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).15
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘836 ODP II Claim.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claims 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP II Claims of the ‘836 Patent in view of Ide as applied to claims 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 16 

Claim 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP II Claims of the ‘836 Patent in view of  Ide and Waters as applied to claims 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).17

Claims 31, 32, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘836 ODP II Claims of the ‘836 Patent in view of  Ide as applied to claims 28-30 and 33-41 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 18 

U.S. Reissue Application No. 15/898,799 & U.S. Patent No. 8,072,424
Claims 18, 19 and 21-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, respectively, (“‘799 ODP I Claims”) of copending reissue Application No. 15/898,799 (“‘799 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”).19 
With respect to the limitations of claim 18, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claim 18 is identical or similar and/or covered by the ‘799 ODP I Claims. The Examiner finds that claim 18 of the ‘343 Reissue Application has essentially the same claim requirements as the ‘799 ODP I Claims, just somewhat broader and narrower. In addition, where claim 18 of the ‘343 Reissue ‘799 ODP I Claims are not exactly the same, the Examiner finds that claim 18 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘799 ODP I Claims.
The Examiner finds that the ‘799 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for compensating said detected movement to correct for said tilt; wherein said processing unit compensates said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.)20 
R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘799 ODP I Claims.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 19 and 21-24, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).21
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘799 ODP I Claim.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, Id. at c.1, ll.8-12).
With respect to the limitations of claim 25, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘799 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP I Claim of the ‘799 RI Application in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 22 
This is a provisional nonstatutory double patenting rejection.

Claims 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP I Claims of the ‘799 RI Application i in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 23 
This is a provisional nonstatutory double patenting rejection.

Claims 26 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP I Claims of the ‘799 RI Application in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 24 
This is a provisional nonstatutory double patenting rejection.

Claims 28, 30 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, respectively, (“‘799 ODP II Claims”) of copending reissue Application No. 15/898,799 (“‘799 RI Application”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30 and 36 are identical or similar and/or covered by the ‘799 ODP II Claim. The Examiner finds that claims 28, 30 and 36 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘799 ODP II Claim, just somewhat broader and narrower. In addition, where claims 28, 30 and 36 of the ‘343 Reissue Application and the ‘799 ODP II Claim are not exactly the same, the Examiner finds that claims 28, 30 and 36 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘799 ODP II Claim.
This is a provisional nonstatutory double patenting rejection.

Claims 29, 33-35 and 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP II Claim of the ‘799 RI Application in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 25 
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).26 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘799 ODP II Claims.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 33-35, 37 and 39-41, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘799 ODP II Claims. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 31 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP II Claim of the ‘799 RI Application in view of Waters (U.S. Publication No. 2003/0210230). 27 
This is a provisional nonstatutory double patenting rejection.

Claim 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP II Claims of the ‘79 RI Application in view of Waters as applied to claims 26, 27, 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).28
This is a provisional nonstatutory double patenting rejection.

Claims 31, 32, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘799 ODP II Claim of the ‘799 RI Application in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 29 
This is a provisional nonstatutory double patenting rejection.

Claims 18, 19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 84, respectively, (“‘424 ODP I Claims”) of U.S. Patent No. 8,072,424 (“‘424 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 30
With respect to the limitations of claims 18 and 25, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18 and 25 are identical or similar and/or covered by the ‘424 ODP I Claim. The Examiner finds that claims 18 and 25 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘424 ODP I Claim, just somewhat broader and narrower. In addition, where claims 18 and 25 of the ‘343 Reissue Application and the ‘424 ODP I Claim are not exactly the same, the Examiner finds that claims 18 and 25 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘424 ODP I Claim.
The Examiner finds that the ‘424 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and second angular velocities about first and second axes; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; and compensating said detected movement to correct for said tilt; wherein said processing unit compensates said detected movement to correct for said tilt 
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory Ide into the device and method of the ‘424 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 31 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘424 ODP I Claim.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 19 and 21-24, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).32
Ide in the system and method of ‘424 ODP I Claim.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘424 ODP I Claims of the ‘424 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 33 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘424 ODP I Claims of the ‘424 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 34 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘424 ODP I Claims of the ‘424 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 35 

Claims 28-30 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, respectively, (“‘424 ODP II Claims”) of the ‘424 Patent in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 36
With respect to the limitations of claims 28, 30, 33-37 and 39-41, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30, 33-37 and 39-41 are identical or similar and/or covered by the ‘424 ODP II Claims. The Examiner finds that claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘424 ODP II Claims, just somewhat broader and narrower. In addition, where claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application and the ‘424 ODP II Claims are not exactly the same, the Examiner finds that claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘424 ODP II Claims.
The Examiner finds that the ‘424 ODP II Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory Ide into the device and method of the ‘424 ODP II Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).37
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘424 ODP II Claim.
Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claims 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘424 ODP II Claims of the ‘424 Patent in view of Ide as applied to claims 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 38 

Claim 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘424 ODP II Claims of the ‘424 Patent in view of  Ide and Waters as applied to claims 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).39

Claims 31, 32, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘424 ODP II Claims of the ‘424 Patent in view of  Ide as applied to claims 28-30 and 33-41 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 40 

U.S. Reissue Application No. 15/898,717 & U.S. Patent No. 7,262,760
Claims 18, 28, 30, and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51, 1, 1 and 1, respectively, (“‘717 ODP Claims”) of copending reissue Application No. 15/898,717 (“‘717 RI Application”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18, 28, 30, and 36 are identical or similar and/or covered by the ‘717 ODP Claims. The Examiner finds that claims 18, 28, 30, and 36 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘717 ODP Claims, just somewhat broader and narrower. In addition, where claims 18, 28, 30, and 36 of the ‘343 Reissue Application and the ‘717 ODP Claims are not exactly the same, the Examiner finds that claims 18, 28, 30, and 36 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘717 ODP Claims.
This is a provisional nonstatutory double patenting rejection.

Claims 19, 21-25, 29, 33-35 and 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘717 ODP Claims of the ‘717 RI Application in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 41 
With respect to the limitations of claims 19, 21-24, 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).42  
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘717 ODP Claims.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 25, 33-35, 37 and 39-41, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘717 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘717 ODP Claims of the ‘717 RI Application in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 43 
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘717 ODP Claims of the ‘717 RI Application in view of Waters (U.S. Publication No. 2003/0210230). 44 
This is a provisional nonstatutory double patenting rejection.

Claim 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘717 ODP Claims of the ‘717 RI Application in view of Waters as applied to claims 26, 27, 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).45
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31, 32, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘717 ODP Claims of the ‘717 RI Application in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 46 
This is a provisional nonstatutory double patenting rejection.

Claims 18, 19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 52, respectively, (“‘760 ODP I Claims”) of U.S. Patent No. 7,262,760 (“‘760 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 47
With respect to the limitations of claims 18 and 25, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18 and 25 are identical or similar and/or covered by the ‘760 ODP I Claim. The Examiner finds that claims 18 and 25 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘760 ODP I Claim, just somewhat broader and narrower. In addition, where claims 18 and 25 of the ‘343 Reissue Application and the ‘760 ODP I Claim are not exactly the same, the Examiner finds that claims 18 and 25 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘760 ODP I Claim.
The Examiner finds that the ‘760 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and second angular velocities about first and second axes; the first/second gyro utilizing a 
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘760 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 48 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘760 ODP I Claim.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 19 and 21-24, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).49
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘760 ODP I Claim.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘760 ODP I Claims of the ‘760 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 50 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘760 ODP I Claims of the ‘760 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 51 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘760 ODP I Claims of the ‘760 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 52 

Claims 28-30 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, respectively, (“‘760 ODP II Claims”) of the ‘760 Patent in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 53
With respect to the limitations of claims 28, 30, 33-37 and 39-41, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30, 33-37 and 39-41 are identical or similar and/or covered by the ‘760 ODP II Claims. The Examiner finds that claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘760 ODP II Claims, just somewhat broader and narrower. In addition, where claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application and the ‘760 ODP II Claims are not exactly the same, the Examiner finds that claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application would be ‘760 ODP II Claims.
The Examiner finds that the ‘760 ODP II Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and second angular velocities about first and second axes; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘760 ODP II Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).54
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘760 ODP II Claim.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claims 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘760 ODP II Claims of the ‘760 Patent in view of Ide as applied to claims 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 55 

Claim 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘760 ODP II Claims of the ‘760 Patent in view of  Ide and Waters as applied to claims 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).56

Claims 31, 32, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘760 ODP II Claims of the ‘760 Patent in view of  Ide as applied to claims 28-30 and 33-41 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 57 

U.S. Reissue Application No. 15/898,763 & U.S. Patent No. 7,414,611
Claims 18, 19, 21-25, 28-30 and 33-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 23, 23, 23, 23, 23, 97, 41, 41, 41, 98, 98, 98, 41, 41, 41, 98, 98 and 98, respectively, (“‘763 ODP Claims”) of copending reissue Application No. 15/898,763 (“‘763 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)58 and Walton (U.S. Patent No. 6,590,536).
With respect to the limitations of claims 18, 25, 28, 30, 33-35, 37 and 39-41, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18, 25, 28, 30, 33-35, 37 and 39-41 are identical or similar and/or covered by the ‘763 ODP Claims. The Examiner finds that claims 18, 25, 28, 30, 33-35, 37 and ‘763 ODP Claims, just somewhat broader and narrower. In addition, where claims 18, 25, 28, 30, 33-35, 37 and 39-41 of the ‘343 Reissue Application and the ‘763 ODP Claims are not exactly the same, the Examiner finds that claims 18, 25, 28, 30, 33-35, 37 and 39-41 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘763 ODP Claims.
The Examiner finds that the ‘763 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising a processor determining a tilt relative to gravity associated with an orientation in which said 3D pointing device is held, wherein said tilt is determined based upon said at least an acceleration of said 3D pointing device due to gravity; and compensating said detected movement to correct for said tilt; wherein said processing unit compensates said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device determining a tilt relative to gravity associated with an orientation in which said handheld pointing device is held with the tilt being determined based upon the acceleration output is known in the art. The Examiner construes “determining a tilt” and a ‘processor…’ as a processor performing: the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation. (See § X.B.(2) supra; emphasis added).
Walton, for example, teaches the body motion detection system having an accelerometer configuration (i.e., accelerometers 12, 14) to report body motion to control displays on a viewing screen. (Walton at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches the accelerometers 12, 14 providing information in the XZ plane as is evidence by Figures 10 and 11; (Id. at c.9, ll.4-26; see Figure 10, 11). The Examiner finds that Walton further teaches that other possible coordinate configurations, including the YZ, maybe used. (Id.) The Examiner finds that Walton teaches the accelerometers 12, 14 providing sine and cosine varying values (112, 111) for the tilt angle A, which when divided, provides a tangent varying value for the tilt angle A. (Id. at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches programming step 116 taking the inverse of the tangent to determine the tilt angle A (Id.) 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the detected accelerations with the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the tilt of the a motion detection device as described in Walton in the handheld device of the‘763 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the shift/tilt of the motion detection device, since it provides a mechanism to allow for the correction of the effects of gravity upon accelerometers attached to the body. (Id. at c.3, ll.35-43; c.10, ll.28-33). In other words, such a modification would have provided a 
Moreover, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 59 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘763 ODP Claims and Walton.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 19, 21-24, 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). 60
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘763 ODP Claims, Walton and Ide.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
This is a provisional nonstatutory double patenting rejection.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘763 ODP Claim of the ‘763 RI Application in view of Ide and Walton as applied to claims 18, 19, 21-25, 28-30 and 33-41 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 61 
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘763 ODP Claims of the ‘763 RI Application in view of Ide and Walton as applied to claims 18, 19, 21-25, 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 62 
This is a provisional nonstatutory double patenting rejection.

Claims 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘763 ODP Claims of the ‘763 RI Application in view of Ide, Walton and Waters as applied to claims 26, 27, 31 and 32 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 63 
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31, 32, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘763 ODP Claims of the ‘763 RI Application in view of Ide and Walton as applied to claims 18, 19, 21-25, 28-30 and 33-41 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 64
This is a provisional nonstatutory double patenting rejection.

Claims 18, 19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27, respectively, (“‘611 ODP I Claims”) of U.S. Patent No. 7,414,611 (“‘611 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 65
With respect to the limitations of claims 18 and 25, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18 and 25 are identical or similar and/or covered by the ‘611 ODP I Claims. The Examiner finds that claims 18 and 25 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘611 ODP I Claims, just somewhat broader and narrower. In addition, where claims 18 and 25 of the ‘343 Reissue Application and the ‘611 ODP I Claims are not exactly the same, the Examiner finds that claims 18 and 25 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘611 ODP I Claims.
The Examiner finds that the ‘611 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and 
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘611 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters Ide, for example, teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 66 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘611 ODP I Claims.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 19 and 21-24, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).67
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘611 ODP I Claim.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘611 ODP I Claims of the ‘611 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 68 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘611 ODP I Claims of the ‘611 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 69 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘611 ODP I Claims of the ‘611 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 70 

Claims 28-30 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 45, respectively, (“‘611 ODP II Claims”) of the ‘611 Patent in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 71
With respect to the limitations of claims 28, 30, 33-37 and 39-41, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30, 33-37 and 39-41 are identical or similar and/or covered by the ‘611 ODP II Claims. The Examiner finds that claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘611 ODP II Claims, just somewhat broader and narrower. In addition, where claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application and the ‘611 ODP II Claims are not exactly the same, the Examiner finds that claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application would be ‘611 ODP II Claims.
The Examiner finds that the ‘611 ODP II Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and second angular velocities about first and second axes; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘611 ODP II Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).72
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘611 ODP II Claim.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claims 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘611 ODP II Claims of the ‘611 Patent in view of Ide as applied to claims 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 73 

Claim 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘611 ODP II Claims of the ‘611 Patent in view of  Ide and Waters as applied to claims 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).74

Claims 31, 32, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘611 ODP II Claims of the ‘611 Patent in view of  Ide as applied to claims 28-30 and 33-41 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 75 

U.S. Reissue Application No. 15/898,924 & U.S. Patent No. 9,298,282
Claims 1, 3-5, 7, 8 and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 6, 6, 6, 6, 6, 6, 12, 12, 12, 12, 12, 12, 12, 12, 6 and 12, respectively, (“‘924 ODP Claims”) of copending reissue Application No. 15/898,924 (“‘924 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187) (“Ide”) 76 and Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”). 
Claims 18, 19, 21-25, 28-30 and 33-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 13, 13, 13, 13, 23, 1, 1, 1, 21, 21, 21, 1, 1, 1, 21, 21 and 21, respectively, (“‘924 ODP Claims”) of copending reissue Application No. 15/898,924 (“‘924 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)77 and Walton (U.S. Patent No. 6,590,536).
With respect to the limitations of claims 18, 25, 28, 30, 33-35, 37 and 39-41, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18, 25, 28, 30, 33-35, 37 and 39-41 are identical or similar and/or covered by the ‘924 ODP Claims. The Examiner finds that claims 18, 25, 28, 30, 33-35, 37 and 39-41 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘924 ODP Claims, just somewhat broader and narrower. In addition, where claims 18, 25, 28, 30, 33-35, 37 and 39-41 of the ‘343 Reissue Application and the ‘924 ODP Claims are not exactly the same, the Examiner finds that claims 18, 25, 28, 30, 33-35, 37 and 39-41 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘924 ODP Claims.
The Examiner finds that the ‘924 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising a processor determining a tilt relative to gravity associated with an orientation in which said 3D pointing device is held, wherein said tilt is determined based upon said at least an acceleration of said 3D pointing device due to gravity; and compensating said detected movement to correct for said tilt; wherein said processing unit compensates said detected movement to correct for said tilt further 
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device determining a tilt relative to gravity associated with an orientation in which said handheld pointing device is held with the tilt being determined based upon the acceleration output is known in the art. The Examiner construes “determining a tilt” and a ‘processor…’ as a processor performing: the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation. (See § X.B.(2) supra; emphasis added).
In this light, the Examiner finds that Walton, for example, teaches the body motion detection system having an accelerometer configuration (i.e., accelerometers 12, 14) to report body motion to control displays on a viewing screen. (Walton at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches the accelerometers 12, 14 providing information in the XZ plane as is evidence by Figures 10 and 11; (Id. at c.9, ll.4-26; see Figure 10, 11). The Examiner finds that Walton further teaches that other possible coordinate configurations, including the YZ, maybe used. (Id.) The Examiner finds that Walton teaches the accelerometers 12, 14 providing sine and cosine varying values (112, 111) for the tilt angle A, which when divided, provides a tangent varying value for the tilt angle A. (Id. at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches programming step 116 taking the inverse of the tangent to determine the tilt angle A (Id.) 
                        
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the tilt of the a motion detection device as described in Walton in the handheld device of the‘924 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the shift/tilt of the motion detection device, since it provides a mechanism to allow for the correction of the effects of gravity upon accelerometers attached to the body. (Id. at c.3, ll.35-43; c.10, ll.28-33). In other words, such a modification would have provided a motion detection system that compensates for the inherent noise of gravity, thereby increasing the accuracy of reported body’s motion to control displays on a viewing screen.
Moreover, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation  237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 78 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘924 ODP Claims and Walton.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 19, 21-24, 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). 79
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘924 ODP Claims, Walton and Ide.
Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
This is a provisional nonstatutory double patenting rejection.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘924 ODP Claim of the ‘924 RI Application in view of Ide and Walton as applied to claims 18, 19, 21-25, 28-30 and 33-41 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 80 
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘924 ODP Claims of the ‘924 RI Application in view of Ide and Walton as applied to claims 18, 19, 21-25, 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 81 
This is a provisional nonstatutory double patenting rejection.

Claims 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘924 ODP Claims of the ‘924 RI Application in view of Ide, Walton and Waters as applied to claims 26, 27, 31 and 32 above, and further in view of Adapathya  (U.S. Publication No. 2003/0210230). 82 
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31, 32, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘924 ODP Claims of the ‘924 RI Application in view of Ide and Walton as applied to claims 18, 19, 21-25, 28-30 and 33-41 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 83
This is a provisional nonstatutory double patenting rejection.

Claims 18, 19 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, respectively, (“‘282 ODP I Claims”) of U.S. Patent No. 9,298,282 (“‘282 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 84
With respect to the limitations of claims 18 and 25, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18 and 25 are identical or similar and/or covered by the ‘282 ODP I Claims. The Examiner finds that claims 18 and 25 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘282 ODP I Claims, just somewhat broader and narrower. In addition, ‘282 ODP I Claims are not exactly the same, the Examiner finds that claims 18 and 25 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘282 ODP I Claims.
The Examiner finds that the ‘282 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and second angular velocities about first and second axes; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; and compensating said detected movement to correct for said tilt; wherein said processing unit compensates said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘282 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 85 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘282 ODP I Claims.
R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 19 and 21-24, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).86
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘282 ODP I Claim.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘282 ODP I Claims of the ‘282 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 87 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘282 ODP I Claims of the ‘282 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 88 

Claims 26 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘282 ODP I Claims of the ‘282 Patent in view of Ide as applied to claims 18, 19 and 21-25 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 89 

Claims 28-30 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, respectively, (“‘282 ODP II Claims”) of the ‘282 Patent in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 90 and Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”).
With respect to the limitations of claims 28, 30, 33-37 and 39-41, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30, 33-37 and 39-41 are identical or similar and/or covered by the ‘282 ODP II Claims. The Examiner finds that claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘282 ODP II Claims, just somewhat broader and narrower. In addition, where claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application and the ‘282 ODP II Claims are not exactly the same, the Examiner finds that claims 28, 30, 33-35, 36, 37 and 39-41 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘282 ODP II Claims.
The Examiner finds that the ‘282 ODP II Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one sensor being first and second Coriolis vibratory gyroscopes that generates respective first and second angular velocities about first and second axes; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative Ide into the device and method of the ‘282 ODP II Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection system comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described in Reinhardt in the device and method of ‘282 ODP II Claims and Ide. 
Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).91
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘282 ODP II Claim, Ide and Reinhardt.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claims 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘282 ODP II Claims of the ‘282 Patent in view of Ide and Reinhardt as applied to claims 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 92 

Claim 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘282 ODP II Claims of the ‘282 Patent in view of  Ide and Waters as applied to claims 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).93

Claims 31, 32, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘282 ODP II Claims of the ‘282 Patent in view of  Ide as applied to claims 28-30 and 33-41 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 94 

U.S. Reissue Application No. 15/898,887 & U.S. Patent No. 8,937,594
Claims 18, 25, 28, 30, 33-36 and 39-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 20, 10, 10, 19, 19, 19, 10, 19, 19 and 19, respectively, (“‘887 ODP Claims”) of copending reissue Application No. 15/898,887 (“‘887 RI Application”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18, 25, 28, 30, 33-36 and 39-41 are identical or similar and/or covered by the ‘887 ODP Claims. The Examiner finds that claims 18, 25, 28, 30, 33-36 and 39-41 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘887 ODP Claims, just somewhat broader and narrower. In addition, where claims 18, 25, 28, 30, 33-36 and 39-41 of the ‘343 Reissue Application and the ‘887 ODP Claims are not exactly the same, the Examiner finds that claims 18, 25, 28, 30, 33-36 and 39-41 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘887 ODP Claims.
This is a provisional nonstatutory double patenting rejection.
Claims 19, 21-24, 29, 37 and 38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘887 ODP Claims of the ‘887 RI Application in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 95 
With respect to the limitations of claims 19, 21-24, 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).96  
Ide in the system and method of ‘887 ODP Claims.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claim 37, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative Ide into the device and method of the ‘887 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘887 ODP Claims of the ‘887 RI Application in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 97 
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘887 ODP Claims of the ‘887 RI Application in view of Waters (U.S. Publication No. 2003/0210230). 98 
This is a provisional nonstatutory double patenting rejection.

Claim 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘887 ODP Claims of the ‘887 RI Application in view of Waters as applied to claims 26, 27, 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).99
This is a provisional nonstatutory double patenting rejection.

Claims 26, 27, 31, 32, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘887 ODP Claims of the ‘887 RI Application in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 100 
This is a provisional nonstatutory double patenting rejection.

Claims 18, 28-30 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 10, 2, 10 and 10, respectively, (“‘594 ODP Claims”) of U.S. Patent No. 8,937,594 (“’594 Patent”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18, 28-30 and 36 are identical or similar and/or covered by the ‘594 ODP Claims. The Examiner finds that claims 18, 28-30 and 36 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘594 ODP Claims, just somewhat broader and narrower. In addition, where claims 18, 28-30 and 36 of the ‘343 Reissue Application and the ‘594 ODP Claims are not exactly the same, the Examiner finds that claims 18, 28-30 and 36 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘594s ODP Claims.
Claims 19, 21-25, 33-35 and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘594 ODP Claims of the ‘594 Patent in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 101
With respect to the limitations of claims 19, 21-24 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).102  
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘594 ODP Claims.
Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 25, 33-35, 37 and 39-41, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘594 ODP Claims. 
Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘594 ODP Claims of the ‘594 Patent in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 103 


Claims 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘594 ODP Claims of the ‘594 Patent in view of Waters (U.S. Publication No. 2003/0210230). 104 

Claim 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘594 ODP Claims of the ‘594 Patent in view of Waters as applied to claims 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).105

Claims 31, 32, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘594 ODP Claims of the ‘594 Patent in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 106 



U.S. Reissue Application No. 16/040,920 & U.S. Patent No. 8,766,917
Claims 18, 28, 30 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49, 42, 42 and 42, respectively, (“‘920 ODP Claims”) of copending reissue Application No. 16/040,920 (“‘920 RI Application”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18, 28, 30 and 36 are identical or similar and/or covered by the ‘920 ODP Claims. The Examiner finds that claims 18, 28, 30 and 36 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘920 ODP Claims, just somewhat broader and narrower. In addition, where claims 18, 28, 30 and 36 of the ‘343 Reissue Application and the ‘920 ODP Claims are not exactly the same, the Examiner finds that claims ‘920 ODP Claims.
This is a provisional nonstatutory double patenting rejection.
Claims 18, 28, 30 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49, 42, 42 and 42, (“‘917 ODP Claims”) of U.S. Patent No. 8,766,917 (“‘917 Patent”). 107

Claims 19, 21-25, 29, 33-35 and 37-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”). 108 
With respect to the limitations of claims 19, 21-24, 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).109  
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘920 ODP Claims.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-Id. at c.1, ll.8-12).
With respect to the limitations of claims 25, 33-35, 37 and 39-41, the Examiner finds that Ide teaches the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘920 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
This is a provisional nonstatutory double patenting rejection.

Claims 19, 21-25, 29, 33-35 and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable the ‘917 ODP Claims”) of the ‘917 Patent in view of Ide. 110 111

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 112 
This is a provisional nonstatutory double patenting rejection.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Kappi.  113

Claims 26, 27, 31 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Waters (U.S. Publication No. 2003/0210230). 114 
This is a provisional nonstatutory double patenting rejection.
Claims 26, 27, 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Waters.  115

Claims 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Waters as applied to claims 26, 27, 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).116
This is a provisional nonstatutory double patenting rejection.
Claims 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Waters as applied to claims 26, 27, 31 and 42 above, and further in view of Adapathya.  117

Claims 26, 27, 31, 32, 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘920 ODP Claims of the ‘920 RI Application in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 118 
This is a provisional nonstatutory double patenting rejection.
Claims 26, 27, 31, 32, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘917 ODP Claims of the ‘917 Patent in view of Adapathya.  119

U.S. Reissue Application No. 16/040,883 & U.S. Patent No. 7,489,298
Claims 18, 19 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 35, 35, 35, 37/38, 35, 35 and 44, respectively, (“‘883 ODP I Claims”) of copending reissue Application No. 16/040,883 (“‘883 RI Application”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”), 120 Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”) and Walton (U.S. Patent No. 6,590,536). 
With respect to the limitations of claims 18, 23, 25 and 26, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 18, 23, 25 and 26 are identical or similar and/or covered by the ‘883 ODP I Claims. The Examiner finds that claims 18, 23, 25 and 26 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘883 ODP I Claims, just somewhat broader and ‘883 ODP I Claims are not exactly the same, the Examiner finds that claims 18, 23, 25 and 26 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘883 ODP I Claims.
The Examiner finds that the ‘883 ODP I Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising first and second Coriolis vibratory gyroscopes that generate respective first and second angular velocities about first and second axes; the acceleration being determined by a three-axis accelerometer detecting acceleration due to gravity; a processor determining a tilt relative to gravity associated with an orientation in which said 3D pointing device is held, wherein said tilt is determined based upon said at least an acceleration of said 3D pointing device due to gravity; and compensating said detected movement to correct for said tilt; wherein said processing unit compensates said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity as described by Ide into the device and method of the ‘883 ODP I Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection system comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described in Reinhardt in the device and method of ‘883 ODP I Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Likewise, a hand held device being a 3-D pointing device determining a tilt relative to gravity associated with an orientation in which said handheld pointing device is held with the tilt being determined based upon the acceleration output is known in the art. The Examiner construes “determining a tilt” and a ‘processor…’ as a processor performing: the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation. (See § X.B.(2) supra; emphasis added).
In this light, the Examiner finds that Walton, for example, teaches the body motion detection system having an accelerometer configuration (i.e., accelerometers 12, 14) to report body motion to control displays on a viewing screen. (Walton at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches the accelerometers 12, 14 providing information in the XZ plane as is evidence by Figures 10 and 11; (Id. at c.9, ll.4-26; see Figure 10, 11). The Examiner finds that Walton further teaches that other possible coordinate Id.) The Examiner finds that Walton teaches the accelerometers 12, 14 providing sine and cosine varying values (112, 111) for the tilt angle A, which when divided, provides a tangent varying value for the tilt angle A. (Id. at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches programming step 116 taking the inverse of the tangent to determine the tilt angle A (Id.) 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the detected accelerations with the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the tilt of the a motion detection device as described in Walton in the handheld device of the‘883 ODP I Claims, Ide and Reinhardt. 
A person of ordinary skill in the art would be motivated to provide a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the shift/tilt of the motion detection device, since it provides a mechanism to allow for the correction of the effects of gravity upon accelerometers attached to the body. (Id. at c.3, ll.35-43; c.10, ll.28-33). In other words, such a modification would have provided a motion detection system that compensates for the inherent noise of gravity, thereby increasing the accuracy of reported body’s motion to control displays on a viewing screen.
Moreover, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 121 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘883 ODP I Claims and Walton.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 19, 21, 22 and 24, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). 122
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘883 ODP I Claims, Ide, Reinhardt and Walton.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
This is a provisional nonstatutory double patenting rejection.
Claims 18, 19 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35, 35, 35, 35, 37/38, 35, 35 and 44, respectively, (“‘298 ODP I Claims”) of U.S. Patent No. 7,489,298 (“‘298 Patent”) in view of Ide 123, Reinhardt and Walton. 124

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘883 ODP I Claims of the ‘883 RI Application in view of Ide,  Reinhardt, and Walton as applied to claims 18, 19 and 21-26 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”). 125 
This is a provisional nonstatutory double patenting rejection.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘298 ODP I Claims”) of the ‘298 Patent in view of Ide 126, Reinhardt and Walton as applied to claims 18, 19 and 21-26 above, and further in view of Kappi. 127

Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘883 ODP Claims of the ‘883 RI Application in view of Ide,  Reinhardt, and Walton as applied to claims 18, 19 and 21-26 above, and further in view of n view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 128 
This is a provisional nonstatutory double patenting rejection.
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘298 ODP I Claims”) of the ‘298 Patent in view of Ide 129, Reinhardt and Walton as applied to claims 18, 19 and 21-26 above, and further in view of Adapathya. 130

Claims 28-31 and 33-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 3, 3, 17, 3, 13, 13, 3, 3, 3, 3, 13, 13 and 17, respectively, (“‘883 ODP II Claims”) of the ‘883 RI Application in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 131 and Walton (U.S. Patent No. 6,590,536).
With respect to the limitations of claims 28, 30, 31, 33-37 and 39-42, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30, 31, 33-37 and 39-42 are identical or similar and/or covered by the ‘883 ODP II Claims. The Examiner finds that claims 28, 30, 31, 33-37 and 39-42 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘883 ODP II Claims, just somewhat broader and narrower. In addition, where claims 28, 30, 31, 33-37 and 39-42 of the ‘343 Reissue Application and the ‘883 ODP II Claims are not exactly the same, the Examiner finds that claims 28, 30, 31, 33-37 and 39-42 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘883 ODP II Claims.
The Examiner finds that the ‘883 ODP II Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device comprising the at least one 
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
Ide into the device and method of the ‘883 ODP II Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, `a hand held device being a 3-D pointing device determining a tilt relative to gravity associated with an orientation in which said handheld pointing device is held with the tilt being determined based upon the acceleration output is known in the art. The Examiner construes “determining a tilt” and a ‘processor…’ as a processor performing: the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation. (See § X.B.(2) supra; emphasis added).
In this light, the Examiner finds that Walton, for example, teaches the body motion detection system having an accelerometer configuration (i.e., accelerometers 12, 14) to report body motion to control displays on a viewing screen. (Walton at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches the accelerometers 12, 14 providing information in the XZ plane as is evidence by Figures 10 and 11; (Id. at c.9, ll.4-26; see Figure 10, 11). The Examiner finds that Walton further teaches that other possible coordinate configurations, including the YZ, maybe used. (Id.) The Examiner finds that Walton teaches the 12, 14 providing sine and cosine varying values (112, 111) for the tilt angle A, which when divided, provides a tangent varying value for the tilt angle A. (Id. at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches programming step 116 taking the inverse of the tangent to determine the tilt angle A (Id.) 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the detected accelerations with the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the tilt of the a motion detection device as described in Walton in the handheld device of the‘883 ODP II Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the shift/tilt of the motion detection device, since it provides a mechanism to allow for the correction of the effects of gravity upon accelerometers attached to the body. (Id. at c.3, ll.35-43; c.10, ll.28-33). In other words, such a modification would have provided a motion detection system that compensates for the inherent noise of gravity, thereby increasing the accuracy of reported body’s motion to control displays on a viewing screen.
Moreover, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 132 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘883 ODP II Claims, Ide and Walton.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). 133
Ide in the system and method of ‘883 ODP II Claims, Ide and Walton.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
This is a provisional nonstatutory double patenting rejection.
Claims 28-31 and 33-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 3, 3, 17, 3, 13, 13, 3, 3, 3, 3, 13, 13 and 17, respectively, (“‘298 ODP II Claims”) of the ‘298 Patent”) in view of Ide 134 and Walton. 135

Claims 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘883 ODP II Claims of the ‘883 RI Application in view of Ide and Walton as applied to claims 28-31 and 33-42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 136 
This is a provisional nonstatutory double patenting rejection.
Claims 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘298 ODP II Claims of the ‘298 Patent in view of Ide 137 and Walton as applied to claims 28-31 and 33-42 above, and further in view of Adapathya. 138

U.S. Patent No. 7,239,301
Claims 28-30 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 7, 7, 7, 2, 2, 7, 7, 7, 7, 2 and 2, respectively, (“‘301 ODP Claims”) of U.S. Patent No. 7,239,301 (“‘301 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 139 and Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”). 
With respect to the limitations of claims 28, 30, 33-37 and 39-41, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30, 31, 33-37 and 39-42 are identical or similar and/or covered by the ‘301 ODP Claims. The Examiner finds that claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘301 ODP Claims, just somewhat broader and narrower. In addition, where claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application and the ‘301 ODP Claims are not exactly the same, the Examiner finds that claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘301 ODP Claims.
The Examiner finds that the ‘301 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device being handheld; the first 
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity as described by Ide into the device and method of the ‘301 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a Id.)
Similarly, a motion detection system comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described in Reinhardt in the device and method of ‘301 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). 140
Ide in the system and method of ‘301 ODP Claims, Ide and Reinhardt.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claims 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘301 ODP Claims of the ‘301 Patent in view of Ide and Walton as applied to claims 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 141 

Claim 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘301 ODP Claims of the ‘301 Patent in view of Ide, Walton Waters as applied to claims 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).142

Claims 31, 32, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘301 ODP Claims of the ‘301 Patent in view of Ide and Walton as applied to claims 28-30 and 33-41 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 143 

U.S. Patent No. 7,535,456
Claims 28-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, respectively, (“‘456 ODP Claims”) of U.S. Patent No. 7,535,456 (“‘456 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 144 and Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”). 
With respect to the limitations of claims 28, 30-37 and 39-43, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30-37 and 39-43 are identical or similar and/or covered by the ‘456 ODP Claims. The Examiner finds that claims 28, 30-37 and 39-43 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘456 ODP Claims, just somewhat broader and narrower. In addition, where claims 28, 30-37 and 39-43 of the ‘343 Reissue Application and the ‘456 ODP Claims are not exactly the same, the Examiner finds that claims 28, 30-37 and 39-43 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘456 ODP Claims.
‘456 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device being handheld; the first and second Coriolis vibratory gyroscopes measuring respective first and second angular velocities; the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output; and the accelerometer sensors being a three-axis accelerometer detecting acceleration due to gravity.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity; and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the first and second Coriolis vibratory gyroscopes measuring angular velocity; and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output as described by Ide into the device and method of the ‘456 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity; and the first/second gyro utilizing a first/second resonating mass attached to a first/second frame, the first/second resonating mass resonating relative to the first/second axis, and the displacement of the first/second resonating mass relative to the first/second axis being measured using the Coriolis acceleration effect to generate the first/second output, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection system comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described in Reinhardt in the device and method of ‘456 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). 145
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and steps as described in Ide in the system and method of ‘456 ODP Claims, Ide and Reinhardt.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, Id. at c.1, ll.8-12).
U.S. Patent No. 7,236,156
Claims 28-30 and 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims , 1, 1, 2, 2, 3, 1, 1, 1, 2, 2 and 3, respectively, (“‘156 ODP Claims”) of U.S. Patent No. 7,236,156 (“‘156 Patent”) in view of Ide et al. (U.S. Patent No. 5,598,187)(“Ide”) 146, Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”) and Walton (U.S. Patent No. 6,590,536). 
With respect to the limitations of claims 28, 30, 33-37 and 39-41, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 28, 30, 31, 33-37 and 39-42 are identical or similar and/or covered by the ‘156 ODP Claims. The Examiner finds that claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application have essentially the same claim requirements as the ‘156 ODP Claims, just somewhat broader and narrower. In addition, where claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application and the ‘156 ODP Claims are not exactly the same, the Examiner finds that claims 28, 30, 33-37 and 39-41 of the ‘343 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘156 ODP Claims.
The Examiner finds that the ‘156 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the motion detection device being handheld; the first and second Coriolis vibratory gyroscopes measuring respective first and second angular 
                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output.
However, a hand held device being a 3-D pointing device comprising rotational/angular velocity gyroscope sensors that are Coriolis vibratory gyroscopes that measure angular velocity is known in the art. The Examiner finds that Ide, for example, teaches a 3D handheld pointing device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)
Ide into the device and method of the ‘156 ODP Claims. 
A person of ordinary skill in the art would be motivated to provide a 3D pointing handheld motion detection device comprising first and second Coriolis vibratory gyroscopes measuring angular velocity, since it provides a mechanism to enable the sensing of not only parallel movements but also rotations on the axis. (Id. at c.10, ll.4-8). In other words, such a modification would widen the application range in terms of operability of the handheld device, thereby increasing the sensitivity and accuracy of the motion detection device. (Id.)
Similarly, a motion detection system comprising a three-axis accelerometer detecting acceleration due to gravity is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect at least an acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer as described in Reinhardt in the device and method of ‘156 ODP Claims and Ide. 
A person of ordinary skill in the art would be motivated to provide the three-axis accelerometer to detect acceleration due to gravity, since it provides a mechanism to Id. at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
Likewise, a hand held device being a 3-D pointing device determining a tilt relative to gravity associated with an orientation in which said handheld pointing device is held with the tilt being determined based upon the acceleration output is known in the art. The Examiner construes “determining a tilt” and a ‘processor…’ as a processor performing: the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation. (See § X.B.(2) supra; emphasis added).
In this light, the Examiner finds that Walton, for example, teaches the body motion detection system having an accelerometer configuration (i.e., accelerometers 12, 14) to report body motion to control displays on a viewing screen. (Walton at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches the accelerometers 12, 14 providing information in the XZ plane as is evidence by Figures 10 and 11; (Id. at c.9, ll.4-26; see Figure 10, 11). The Examiner finds that Walton further teaches that other possible coordinate configurations, including the YZ, maybe used. (Id.) The Examiner finds that Walton teaches the accelerometers 12, 14 providing sine and cosine varying values (112, 111) for the tilt angle A, which when divided, provides a tangent varying value for the tilt angle A. (Id. at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches programming step 116 taking the inverse of the tangent to determine the tilt angle A (Id.) 
                        
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the tilt of the a motion detection device as described in Walton in the handheld device of the‘156 ODP Claims, Ide and Reinhardt. 
A person of ordinary skill in the art would be motivated to provide a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the shift/tilt of the motion detection device, since it provides a mechanism to allow for the correction of the effects of gravity upon accelerometers attached to the body. (Id. at c.3, ll.35-43; c.10, ll.28-33). In other words, such a modification would have provided a motion detection system that compensates for the inherent noise of gravity, thereby increasing the accuracy of reported body’s motion to control displays on a viewing screen.
Moreover, processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, is known in the art. The Examiner finds that Ide, for example, teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation  237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 147 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, as described in Ide in the system and method of ‘156 ODP Claims, Ide, Reinhardt and Walton.
A person of ordinary skill in the art would be motivated to provide processing calculations including the transformation matrix R with parameters                         
                            θ
                        
                    , αy and αz, and their respective associations with the handheld device and output parameters from the sensors, since it delivers a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).
With respect to the limitations of claims 29 and 38, the Examiner finds that Ide teaches a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). 148
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the various claim requirement features and Ide in the system and method of ‘156 ODP Claims, Ide, Reinhardt and Walton.
A person of ordinary skill in the art would be motivated to provide the various claim requirement features and steps, since they deliver a mechanism to provide the ability to control a computer or multimedia equipment according to spatial motion patterns. (Ide at c.2, ll.6-14; c.3, ll.22-29). In other words, such a modification would have provided higher operability, man-machine interface environment, thereby increasing the operational efficiency of the handheld device, system and method. (Id. at c.1, ll.8-12).

Claims 31 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Reinhardt and Walton as applied to claims 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230). 149 

Claim 32 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Reinhardt, Walton and Waters as applied to claims 31 and 42 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).150

Claims 31, 32, 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over the ‘156 ODP Claims of the ‘156 Patent in view of Ide, Reinhardt and Walton as applied to claims 28-30 and 33-41 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”). 151 

Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:  19, 21-24, 29 and 38
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18, 19 and 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)152 in view of Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”). 
With respect to the limitations of claim 18, Ide discloses
[a] method for using a 3D pointing device comprising the steps of:

In this regard, the Examiner finds that Ide discloses a method that utilizes a handheld device 1 to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).
detecting movement of said 3D pointing device using at least one rotational sensor, wherein said at least one rotational sensor generates a plurality of rotational outputs, wherein each[s] of said plurality of rotational outputs are in a form of an angular velocity;

In this regard, the Examiner finds that Ide discloses the handheld device 1 including motion detectors 16a, 16b, each containing respective piezoelectric vibration gyroscope sensing elements 2, 3, detecting motion in the horizontal and vertical directions. (Ide at c.6, ll.14-17, 22-25, 33-42; c.9, l.46 – c.10, l.8; c.21, ll. 20-23, 31-37). Specifically, the Examiner find that the piezoelectric vibration gyroscope sensing elements 2, 3 of the motion detectors 16a, 16b provide an angular velocity value with respect to the axis they are respectively aligned with, in the body frame of reference of the handheld device 1. (Id. at c.9, l.49 – c.10, l.15; see Figures 1, 7A, 9A, 9B, 30).
detecting movement of said 3D pointing device using a three axis accelerometer, wherein said three axis accelerometer outputs an acceleration output associated with an acceleration of said 3D pointing device, and wherein said acceleration output comprises at least an acceleration of said 3D pointing device due to gravity 

In this regard, the Examiner finds that Ide discloses the handheld device 1 including a rotation amount detector 237 for detecting the shift, θm, of the motion vector, θ. (Ide at c.21, ll. 17-61; see Figures 30, 31A, 31B).
While Ide discloses all the limitations as set forth above, including a structure for detecting the shift, θm, Ide is silent to the structure including a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the shift, θm.
However, a motion detection system including a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the tilt/shift θ is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the tilt/shift θ of the a motion detection device as described in Reinhardt in the handheld device of Ide. 
θ of the motion detection device, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Reinhardt at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
compensating said detected movement by transforming said detected movement from a body frame of reference associated with said 3D pointing device into an inertial frame of reference having an axis perpendicular to gravity by:
determining a tilt relative to gravity associated with an orientation in which said 3D pointing device is held, wherein said tilt is determined based upon said at least an acceleration of said 3D pointing device due to gravity; and

compensating said detected movement to correct for said tilt;

wherein said processing unit compensates said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:

                
                    R
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output

The Examiner finds the “determination” step in the all-encompassing “compensation” step as simply a determination of a tilt based on an acceleration value. From this perspective, the Examiner finds that Ide discloses the handheld device 1 including a rotation amount detector 237 for detecting the shift, θm, of the motion vector, θ. (Ide at c.21, ll. 17-61; see Figures 30, 31A, 31B). 
Reinhardt discloses the tilt/orientation being calculated based upon the information from the third accelerometer 24c (i.e. with the sensing axis at least approximately perpendicular to the sensing axes of the other two accelerometers 24a, 24b). (Reinhardt at ¶¶ 0043-0046, 0053, 0054, 0056, 0057; see Figures 1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the tilt/shift θ of the a motion detection device as described in Reinhardt in the handheld device of Ide. 
A person of ordinary skill in the art would be motivated to provide a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the tilt/shift θ of the motion detection device, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Reinhardt at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
In addition, the Examiner finds the “transforming/compensating/rotating” step in the all-encompassing “compensation” step as being performed by a two-dimensional rotational transform, R, utilizing the determined tilt, θ and detected movements, αy and αz, to generate an output independent of tilt. Specifically, the ‘118 Patent states,
function 620 can perform the rotation R of the converted/calibrated inputs αy and αz using the equation: 

                
                    R
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

θ.

 (‘118 Patent at c.12, ll.38-48; see Figure 5).

In this light, the Examiner finds that Ide discloses Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Ide at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 
With respect to the elements of the matrix transformation operation above, the Examiner finds that the vector which corresponds to the default magnitude in the x and y direction can be expressed as R = V = (x, y). Similarly, the Examiner finds that the change in x and y direction can be expressed as V’ = (x', y') = (αy, αz). The Examiner finds that Ide discloses the following equations:
θ’ = θ + θm
x' = V * cosθ’
y' = V * sinθ’
After substitution of θ’ in the equations for x' and y', the Examiner finds that the following equations are reached:
x' = V*cos [θ + θm]; and y' = V*sin [θ + θm]
Using the trigonometric identities leads to the following equations: 
x' = V*cosθcosθm – V*sinθsinθm
y' = V*sinθcosθm + V*cosθsinθm
Ide discloses, x = V*cosθ; and y = V*sinθ. Once these values are substituted in equations for x' and y', the Examiner finds that the result is: 
x' = x*cosθm – y*sinθm; and
y' = y*cosθm + x*sinθm = x*sinθm + y*cosθm.
Now, the Examiner finds that the equations for x' and y' can be expressed in the matrix form: 
                
                    
                        
                            
                                
                                    x
                                    '
                                
                                
                                    y
                                    '
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                    
                                        -
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                
                                
                                    
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    x
                                
                                
                                    y
                                
                            
                        
                    
                
            
In order to get the equation for                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                        
                    , the Examiner finds that inverse of the matrix has to be taken. 
                
                    
                        
                            
                                
                                    x
                                
                                
                                    y
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    x
                                    '
                                
                                
                                    y
                                    '
                                
                            
                        
                    
                    *
                    
                        
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                
            
The inverse of the above matrix can be either calculated by rotating matrix by -θm which would lead to 
                
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                    
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                
                                
                                    
                                        -
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                
                            
                        
                    
                
            
or taking inverse of 2x2 matrix by the below equation:  
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                b
                                            
                                        
                                        
                                            
                                                c
                                            
                                            
                                                d
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            a
                            d
                            -
                            b
                            c
                        
                    
                    *
                     
                    
                        
                            
                                
                                    
                                        d
                                    
                                    
                                        -
                                        b
                                    
                                
                                
                                    
                                        -
                                        c
                                    
                                    
                                        a
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            
                                
                                    c
                                    o
                                    s
                                    θ
                                    m
                                
                                
                                    2
                                     
                                
                            
                            +
                            
                                
                                    s
                                    i
                                    n
                                    θ
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    *
                     
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                    
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                
                                
                                    
                                        -
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    s
                                    i
                                    n
                                    θ
                                    m
                                
                                
                                    2
                                     
                                
                            
                            +
                            
                                
                                    c
                                    o
                                    s
                                    θ
                                    m
                                
                                
                                    2
                                
                            
                            =
                            1
                        
                    , therefore                         
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                    
                                                        -
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                
                                                
                                                    
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
Consequently,
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            x
                                            '
                                        
                                        
                                            y
                                            '
                                        
                                    
                                
                            
                            *
                             
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                    
                                                        -
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                
                                                
                                                    
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                     =>                          
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            x
                                            '
                                        
                                        
                                            y
                                            '
                                        
                                    
                                
                            
                            *
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
x’= αy, y’= αz, and (x, y) = V = R, the Examiner finds that the above equation becomes 
R= V =                         
                            
                                
                                    
                                        
                                            α
                                            y
                                        
                                        
                                            α
                                            z
                                        
                                    
                                
                            
                            *
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
which is precisely what is claimed. The Examiner finds that θm is associated with the combination of the orientation or rotation amount detected by the rotation amount detector 237 of Ide and the tilt angle of Reinhardt; and αy and αz are associated with the motion detected from the motion detectors 16a and 16b of Ide.  

With respect to the limitations of claim 19, Ide discloses
further comprising the step of: providing information associated with said compensated, detected movement as input to a user interface.

In this regard, the Examiner finds that Ide discloses the handheld device 1 being utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) The Examiner finds that Ide discloses the handheld device 1 that can utilize recognized motion patterns to control a target device. (Id. at c.12, l.50 – c.15, l.38; see Figures 15, 16).

With respect to the limitations of claim 21, Ide discloses
said step of transforming includes transforming in a subset of x, y, and z dimensions and for both translational and rotational motion .

In this regard, the Examiner finds that Ide discloses the handheld device 1 being utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide discloses the motion detectors 16a, 16b or 30a, 30b measuring vertical and horizontal movements and transforming them into velocity. (Id. at c.6, ll.14-17, 33-42; c.8, ll.14-28; see Figures 2, 7A). The Examiner finds that sensing occurs in both translational and rotational movements on the respective axes. (Id. at c.9, ll.46-47, c.10, ll.4-8).

With respect to the limitations of claim 22, Ide discloses
said step of transforming includes transforming in a subset of x, y, and z dimensions.

In this regard, the Examiner finds that Ide discloses the handheld device 1 being utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide discloses the motion detectors 16a, 16b or 30a, 30b measuring vertical and horizontal movements and transforming them into velocity. (Id. at c.6, ll.14-17, 33-42; c.8, ll.14-28; see Figures 2, 7A).

With respect to the limitations of claim 23, Ide discloses
said step of transforming includes transforming only one of translational motion and rotational motion.

In this regard, the Examiner finds that Ide discloses the handheld device 1 being utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Ide discloses the motion detectors 16a, 16b or 30a, 30b measuring vertical and horizontal movements and transforming them into velocity. (Id. at c.6, ll.14-17, 33-42; c.8, ll.14-28; see Figures 2, 7A). The Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)

With respect to the limitations of claim 24, Ide discloses
wherein said first and second rotational outputs of said plurality of rotational outputs are associated with x and y coordinates of a screen cursor..

In this regard, the Examiner finds that Ide discloses the handheld device 1 being utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).

With respect to the limitations of claim 25, Ide discloses
wherein said at least one rotational sensor comprises a respective at least one resonating mass attached to a frame, wherein said at least one resonating mass resonates relative to a respective at least one axis, and wherein displacement of said at least one resonating mass is measured using a Coriolis acceleration effect to generate said corresponding rotational output. 

As set forth supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)153 in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) as applied to claims 18, 19 and 20-25 above, and further in view of Kappi et al. (U.S. Publication No. 2003/0115930) (“Kappi”).
With respect to the limitations of claim 20, and 
calculating at least one intermediate frame of reference between the body frame of reference and the inertial frame of reference.

The Examiner finds that the ‘118 Patent provides sufficient disclosure to utilizing offset and scaling values to calculate intermediate values of angular velocities and of accelerations 
From this perspective, Ide, Reinhardt and Walton discloses all the limitations, as previously set forth, except for specifically calling for calculating an offset/scaling of sensed values.
However, a processor performing an offset/scaling of sensed values is known in the art. The Examiner finds that Kappi, for example, teaches a calibration method that takes in account variations in angular rate measurement due to linear acceleration. (Kappi at ¶¶ Abstract; 0002, 0005-0009, 0015, 0017, 0025-0030, 0056, 0073-0078). Specifically, the Examiner finds that Kappi teaches utilizing the values from linear acceleration to determine angular velocities and comparing them to the measured angular velocities. (Id.) When the difference between the determined and measure angular velocities are significant, the Examiner finds that Kappi teaches generating an erroneous scale factor to compensate for linear acceleration inherent issues. The Examiner finds that Kappi teaches utilizing the determined calibration scale factor to scale the output of the angular rate measurement device. (Id. at ¶¶ 0009, 0017, 0073).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate performing an offset/scaling of sensed values as described in Kappi in the handheld pointing device of Ide, Reinhardt and Walton. 
A person of ordinary skill in the art would be motivated to provide performing an offset/scaling of sensed values, since it provides a mechanism to compensate dynamically for the inaccuracy of gyroscope sensors. (Id. at ¶¶ 0006-0007). In other words, such a modification would have provided a more accurate and reliable determination of hand manipulated motion through space, thereby increasing the accuracy of the motion detection device.

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)154 in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) as applied to claims 18, 19 and 20-25 above, and further in view of Waters (U.S. Publication No. 2003/0210230).
With respect to the limitations of claims 26 and 27, and 
filtering, by said processing unit, a tremor introduced into said 3D pointing device in connection with said pointing device being held (claim 26); and

recognizing said tremor introduced into said 3D pointing device in connection with said pointing device being held (claim 27)..

The Examiner finds that the ‘118 Patent provides sufficient disclosure to compensating for hand tremor by methods known in the art that include hysteresis. (‘118 Patent at c.12, ll.54-61).
From this perspective, Ide and Reinhardt discloses all the limitations, as previously set forth, except for specifically calling for recognizing and filtering out a tremor when a device is being held.
However, a handheld pointing device comprising a processor to recognize and filter out hand tremor when a device is being held is known in the art. The Examiner finds that Waters, for example, teaches a handheld pointing comprising a processor to recognize and filter out hand tremor utilizing hysteresis when a device is being held. (Waters at ¶¶ 0004-0009, 0023-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate performing a recognition and filtering-out of Waters in the handheld pointing device of Ide and Reinhardt. 
A person of ordinary skill in the art would be motivated to provide performing a recognition and filtering-out of hand tremor utilizing hysteresis when a device is being held, since it provides a mechanism to remove user induced jitter/noise. (Id. at ¶¶ 0006-0007). In other words, such a modification would have provided a more accurate and reliable determination of hand manipulated motion through space, thereby increasing the accuracy of the motion detection device. (Id.)

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)155 in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) as applied to claims 18, 19 and 20-25 above, and further in view of Adapathya et al. (U.S. Patent No. 6,561,993)(“Adapathya”).
With respect to the limitations of claims 26 and 27, and 
filtering, by said processing unit, a tremor introduced into said 3D pointing device in connection with said pointing device being held (claim 26); and

recognizing said tremor introduced into said 3D pointing device in connection with said pointing device being held (claim 27)..

The Examiner finds that the ‘118 Patent provides sufficient disclosure to compensating for hand tremor by methods known in the art that include hysteresis. (‘118 Patent at c.12, ll.54-61).
Ide and Reinhardt discloses all the limitations, as previously set forth, except for specifically calling for recognizing and filtering out a tremor when a device is being held.
However, a handheld pointing device comprising a processor to recognize and filter out hand tremor when a device is being held is known in the art. The Examiner finds that Adapathya, for example, teaches a system that is utilized to spatially control a graphical user-interface on a screen. (Adapathya at Abstract; c.1, ll.44-56; c.2, ll.26-30, 33-35; c.2, l.58 – c.3, l.11; c.3, ll.21-27, 30-33, 39-43, 49-52; claims 1, 3; see Figure 2). The Examiner finds that Adapathya teaches separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis in the frequency domain. (Id. at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency would be employed and then saved and built into a calibration profile. (Id. at c.3, ll.30-35).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate performing a recognition and filtering-out of hand tremor by a stored digital filter when a device is being held as described in Adapathya in the handheld pointing device of Ide and Reinhardt. 
A person of ordinary skill in the art would be motivated to provide performing a recognition and filtering-out of hand tremor by a stored digital filter when a device is being held, since it provides a mechanism to remove user induced tremor/noise. (Id. at c.1, ll.21-62; c.3, ll.39-49). In other words, such a modification would have provided a more accurate and reliable determination of hand manipulated motion through space, thereby increasing the accuracy of the motion detection device. (Id
Claims 28-30 and 33-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)156 in view of Reinhardt et al. (U.S. Publication No. 2005/0212766)(“Reinhardt”) and Walton (U.S. Patent No. 6,590,536). 
With respect to the limitations of claim 28, Ide discloses
[a] handheld, pointing device comprising:

In this regard, the Examiner finds that Ide discloses a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).
a first rotational sensor for determining rotation of said pointing device about a first axis and generating a first rotational output associated therewith, wherein said first rotational output is in a form of a first angular velocity;     
a second rotational sensor for determining rotation of said pointing device about a second axis and generating a second rotational output associated therewith, wherein said second rotational output is in a form of a second angular velocity

In this regard, the Examiner finds that Ide discloses the handheld device 1 including motion detectors 16a, 16b, each containing respective piezoelectric vibration gyroscope sensing elements 2, 3, detecting motion in the horizontal and vertical directions. (Ide at c.6, ll.14-17, 22-25, 33-42; c.9, l.46 – c.10, l.8; c.21, ll. 20-23, 31-37). Specifically, the Examiner find that the piezoelectric vibration gyroscope sensing elements 2, 3 of the motion detectors 16a, 16b provide an angular velocity value with respect to the axis they are respectively aligned with, in the body frame of reference of the handheld device 1. (Id
a three axis accelerometer for determining an acceleration of said pointing device and to output an acceleration output associated therewith, wherein the determined acceleration comprises at least an acceleration of said pointing device due to gravity; and

In this regard, the Examiner finds that Ide discloses the handheld device 1 including a rotation amount detector 237 for detecting the shift, θm, of the motion vector, θ. (Ide at c.21, ll. 17-61; see Figures 30, 31A, 31B).
While Ide discloses all the limitations as set forth above, including a structure for detecting the shift, θm, Ide is silent to the structure including a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the shift, θm.
However, a motion detection system including a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the tilt/shift θ is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the tilt/shift θ of the a motion detection device as described in Reinhardt in the handheld device of Ide. 
θ of the motion detection device, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Reinhardt at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
a processor for receiving said first and second rotational outputs and said acceleration output and for: 

As set forth supra, the Examiner finds that Functional Phrase 1 does not invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(1) supra). The Examiner construes a ‘processing unit …’ as simply a processor. 
In this light, the Examiner finds the Examiner finds that Ide discloses Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Ide at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 
As set forth supra, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer to detect acceleration as described in Reinhardt in the handheld device of Ide. (See § XIV.A.(6) supra).
Ide and Reinhardt teaches and/or renders obvious the processing for “receiving said first and second rotational outputs and said acceleration output.”
[a processor for] (a)    determining a tilt associated with the manner in which a user is holding said handheld, pointing device, wherein said tilt is determined relative to gravity, and wherein said tilt is determined based upon said acceleration output;:

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(2) supra). The Examiner construes a ‘processing unit …’ as a processor performing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation.
In this light, the Examiner finds that Ide discloses the handheld device 1 including a rotation amount detector 237 for detecting the shift, θm, of the motion vector, θ. (Ide at c.21, ll. 17-61; see Figures 30, 31A, 31B). The Examiner finds that Reinhardt discloses the tilt/orientation being calculated based upon the information from the third accelerometer 24c (i.e. with the sensing axis at least approximately perpendicular to the sensing axes of the other two accelerometers 24a, 24b). (Reinhardt at ¶¶ 0043-0046, 0053, 0054, 0056, 0057; see Figures 1-4).
While Ide and Reinhardt discloses all the limitations as set forth above, including a structure for detecting the tilt, Ide and Reinhardt is silent to the structure utilizing the detected various accelerations and the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the tilt.
However, a motion detection system including an accelerometer to detect acceleration and utilizing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine a tilt is known in the art. The Examiner finds that Walton, for example, teaches the body motion detection system having an accelerometer configuration (i.e., accelerometers 12, 14) to report body motion to control displays on a viewing screen. (Walton at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton 12, 14 providing information in the XZ plane as is evidence by Figures 10 and 11; (Id. at c.9, ll.4-26; see Figure 10, 11). The Examiner finds that Walton further teaches that other possible coordinate configurations, including the YZ, maybe used. (Id.) The Examiner finds that Walton teaches the accelerometers 12, 14 providing sine and cosine varying values (112, 111) for the tilt angle A, which when divided, provides a tangent varying value for the tilt angle A. (Id. at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches programming step 116 taking the inverse of the tangent to determine the tilt angle A. (Id.) 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the detected accelerations with the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the tilt of the a motion detection device as described in Walton in the handheld device of Ide and Reinhardt. 
A person of ordinary skill in the art would be motivated to provide a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the shift/tilt of the motion detection device, since it provides a mechanism to allow for the correction of the effects of gravity upon accelerometers attached to the body. (Id. at c.3, ll.35-43; c.10, ll.28-33). In other words, such a modification would have provided a motion detection system that compensates for the inherent noise of gravity, thereby increasing the accuracy of reported body’s motion to control displays on a viewing screen.
[a processor for] (b)    converting said first and second rotational outputs and said acceleration output from a body frame of reference associated with said handheld pointing device into a user's frame of reference in order to remove the effects of said tilt associated with the manner in which a user is holding said handheld, pointing device; and, wherein said user's frame of reference has an axis perpendicular to gravity;

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(3) supra). The Examiner construes a ‘processing unit …’ as a processor performing the rotation matrix operation R.
In this light, the Examiner finds that the ‘118 Patent discloses the two-dimensional rotational transform, R, utilizing the determined tilt, θ and detected movements, αy and αz, to generate an output independent of tilt. (See § X.B.(1) supra). Specifically, the ‘118 Patent states,
function 620 can perform the rotation R of the converted/calibrated inputs αy and αz using the equation: 

                
                    R
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

to rotate the converted/calibrated inputs αy and αz to compensate for the tilt θ.

(‘118 Patent at c.12, ll.38-48; see Figure 5).

From this perspective, the Examiner finds that Ide discloses Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Ide at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 
With respect to the elements of the matrix transformation operation above, the Examiner finds that the vector which corresponds to the default magnitude in the x and y direction can be expressed as R = V = (x, y). Similarly, the Examiner finds that the change in x and y direction V’ = (x', y') = (αy, αz). The Examiner finds that Ide discloses the following equations:
θ’ = θ + θm
x' = V * cosθ’
y' = V * sinθ’
After substitution of θ’ in the equations for x' and y', the Examiner finds that the following equations are reached:
x' = V*cos [θ + θm]; and y' = V*sin [θ + θm]
Using the trigonometric identities leads to the following equations: 
x' = V*cosθcosθm – V*sinθsinθm
y' = V*sinθcosθm + V*cosθsinθm
According to Figure 31A, the Examiner finds that Ide discloses, x = V*cosθ; and y = V*sinθ. Once these values are substituted in equations for x' and y', the Examiner finds that the result is: 
x' = x*cosθm – y*sinθm; and
y' = y*cosθm + x*sinθm = x*sinθm + y*cosθm.
Now, the Examiner finds that the equations for x' and y' can be expressed in the matrix form: 
                
                    
                        
                            
                                
                                    x
                                    '
                                
                                
                                    y
                                    '
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                    
                                        -
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                
                                
                                    
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    x
                                
                                
                                    y
                                
                            
                        
                    
                
            
In order to get the equation for                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                        
                    , the Examiner finds that inverse of the matrix has to be taken. 
                
                    
                        
                            
                                
                                    x
                                
                                
                                    y
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    x
                                    '
                                
                                
                                    y
                                    '
                                
                            
                        
                    
                    *
                    
                        
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                
            
-θm which would lead to 
                
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                    
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                
                                
                                    
                                        -
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                
                            
                        
                    
                
            
or taking inverse of 2x2 matrix by the below equation:  
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                b
                                            
                                        
                                        
                                            
                                                c
                                            
                                            
                                                d
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            a
                            d
                            -
                            b
                            c
                        
                    
                    *
                     
                    
                        
                            
                                
                                    
                                        d
                                    
                                    
                                        -
                                        b
                                    
                                
                                
                                    
                                        -
                                        c
                                    
                                    
                                        a
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            
                                
                                    c
                                    o
                                    s
                                    θ
                                    m
                                
                                
                                    2
                                     
                                
                            
                            +
                            
                                
                                    s
                                    i
                                    n
                                    θ
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    *
                     
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                    
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                
                                
                                    
                                        -
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    s
                                    i
                                    n
                                    θ
                                    m
                                
                                
                                    2
                                     
                                
                            
                            +
                            
                                
                                    c
                                    o
                                    s
                                    θ
                                    m
                                
                                
                                    2
                                
                            
                            =
                            1
                        
                    , therefore                         
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                    
                                                        -
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                
                                                
                                                    
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
Consequently,
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            x
                                            '
                                        
                                        
                                            y
                                            '
                                        
                                    
                                
                            
                            *
                             
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                    
                                                        -
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                
                                                
                                                    
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                     =>                          
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            x
                                            '
                                        
                                        
                                            y
                                            '
                                        
                                    
                                
                            
                            *
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
Since as explained above x’= αy, y’= αz, and (x, y) = V = R, the Examiner finds that the above equation becomes 
R= V =                         
                            
                                
                                    
                                        
                                            α
                                            y
                                        
                                        
                                            α
                                            z
                                        
                                    
                                
                            
                            *
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
which is precisely what is claimed. The Examiner finds that θm is associated with the combination of the orientation or rotation amount detected by the rotation amount detector 237 of Ide and the tilt angle of Walton; and αy and αz are associated with the motion detected from the motion detectors 16a and 16b of Ide. In addition, the Examiner finds that Ide discloses the processor performing the rotation matrix operation R after the processor performs conversion and/or scale and/or offset compensation to the angular velocities. (Ide
[a processor for] (c)    determining data associated with x and y coordinates which are in turn associated with movement of a screen cursor, said data based on said converted first and second rotational outputs and said converted acceleration output, wherein said step of converting renders said movement of said screen cursor substantially independent of an orientation in which a user holds said handheld device said tilt;

As set forth supra, the Examiner finds that Functional Phrase 4 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(4) supra). The Examiner construes a ‘processing unit …’ as a processor performing a mapping of the movement into actions and interpreting the actions operation.
In this light, the Examiner finds that Ide the handheld device 1 being utilized to spatially control a cursor on a screen independent of tilt/ shift, θm  of the handheld device 1. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide discloses the handheld device 1 that can utilize recognized motion patterns to control a target device. (Id. at c.12, l.50 – c.15, l.38; see Figures 15, 16).

With respect to the limitations of claim 29, Ide discloses
wherein said user’s frame of reference is associated with a television screen.

In this regard, the Examiner finds that Ide discloses the handheld device 1 being utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 12, 17, 30, 31A, 31B, 33). The Examiner finds that Ide discloses Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the Id.) The Examiner finds that Ide discloses the user’s frame of reference being respect to a display/television. (Id. at c.11, ll.1-36; c.16, ll.1-22; c.22, ll.6-10).

With respect to the limitations of claim 30, Ide discloses
wherein said step of converting further comprises the step of:
rotating said first and second rotational outputs into said user's frame of reference by calculating:

                
                    R
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output velocity and αz is said second rotational output

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(3) supra). The Examiner construes a ‘processing unit …’ as a processor performing the rotation matrix operation R. From this perspective, the Examiner finds that Ide, Reinhardt, and Walton teaches and/ renders obvious the claim requirement above.
 In this light, the Examiner finds that Ide, for example, discloses a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide discloses Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Ide at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that Ide discloses correction section 238 receiving input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 157

With respect to the limitations of claims 33-35, Ide discloses
wherein said first rotational sensor comprises a first resonating mass attached to a first frame, wherein said first resonating mass resonates relative to a first axis, and wherein displacement of said first resonating mass is measured using a Coriolis acceleration effect to generate said first rotational output (claim 33); 

wherein said second rotational sensor comprises a second resonating mass attached to a second frame, wherein said second resonating mass resonates relative to a second axis, and wherein displacement of said second resonating mass is measured using a Coriolis acceleration effect to generate said second rotational output (claim 34); and

wherein:
said first rotational sensor comprises a first resonating mass attached to a first frame; said first resonating mass resonates relative to a first axis;
displacement of said first resonating mass is measured using a Coriolis acceleration effect to generate said first rotational output;
said second rotational sensor comprises a second resonating mass attached to a second frame;
said second resonating mass resonates relative to a second axis; and displacement of said second resonating mass is measured using a Coriolis acceleration effect to generate said second rotational output (claim 35);

As set forth supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)

With respect to the limitations of claim 36, Ide discloses
[a] 3D, pointing device comprising:

In this regard, the Examiner finds that Ide discloses a handheld device 1 that is utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B).
at least one rotational sensor for detecting movement of said 3D pointing device, wherein said at least one rotational sensor generates a plurality of rotational outputs, wherein each of said plurality of rotational outputs are in a form of an angular velocity

In this regard, the Examiner finds that Ide discloses the handheld device 1 including motion detectors 16a, 16b, each containing respective piezoelectric vibration gyroscope sensing elements 2, 3, detecting motion in the horizontal and vertical directions. (Ide at c.6, ll.14-17, 22-25, 33-42; c.9, l.46 – c.10, l.8; c.21, ll. 20-23, 31-37). Specifically, the Examiner find that the piezoelectric vibration gyroscope sensing elements 2, 3 of the motion detectors 16a, 16b provide an angular velocity value with respect to the axis they are respectively aligned with, in the body frame of reference of the handheld device 1. (Id. at c.9, l.49 – c.10, l.15; see Figures 1, 7A, 9A, 9B, 30). Convolve 
a three axis accelerometer for detecting movement of said 3D pointing device, wherein said three axis accelerometer outputs an acceleration output associated with an acceleration of said 3D pointing device, and wherein said acceleration output comprises at least an acceleration of said 3D pointing device due to gravity; and

Ide discloses the handheld device 1 including a rotation amount detector 237 for detecting the shift, θm, of the motion vector, θ. (Ide at c.21, ll. 17-61; see Figures 30, 31A, 31B).
While Ide discloses all the limitations as set forth above, including a structure for detecting the shift, θm, Ide is silent to the structure including a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the shift, θm.
However, a motion detection system including a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the tilt/shift θ is known in the art. The Examiner finds that Reinhardt, for example, discloses a motion controlled handheld device utilizing a three-axis accelerometer device (i.e., x-axis accelerometer 24a, y-axis accelerometer 24b, z-axis accelerometer 24c) to detect acceleration due to gravity. (Reinhardt at ¶¶ 0042-0046; see Figures 1, 2). Specifically, the Examiner finds Reinhardt teaches that when the handheld device is tilted along a particular axis, the gravitational acceleration along the sensing axis changes and is detected and reflects the tilt of the device (Id. at ¶ 0042). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and utilizing the detected accelerations to determine the tilt/shift θ of the a motion detection device as described in Reinhardt in the handheld device of Ide. 
A person of ordinary skill in the art would be motivated to provide a three-axis accelerometer to detect an acceleration of the handheld pointing device due to gravity; and θ of the motion detection device, since it provides a mechanism to disambiguate translation of the handheld device from tilt of the plane of translation. (Reinhardt at ¶ 0045). In other words, such a modification would have provided a more accurate determination of translation and tilt, thereby increasing the sensitivity and accuracy of the motion detection device.
a processor for compensating said detected movement by transforming said detected movement from a body frame of reference associated with said 3D pointing device into an inertial frame of reference having an axis perpendicular to gravity by:
determining a tilt relative to gravity associated with an orientation in which said 3D pointing device is held, wherein said tilt is determined based upon said at least an acceleration of said 3D pointing device due to gravity; and
compensating said detected movement to correct for said tilt;
wherein said processing unit compensates said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:

                
                    R
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

wherein θ is said tilt, αy is said first rotational output and αz is said second rotational output

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(7) supra). The Examiner construes a ‘processing unit …’ as simply a processor performing: the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation and the rotation matrix operation R.
With respect to the limitation “determining a tilt relative to gravity associated with an orientation in which said 3D pointing device is held, wherein said tilt is determined based upon said at least an acceleration of said 3D pointing device due to gravity,” the Examiner finds that Ide discloses the handheld device 1 including a rotation amount detector 237 for detecting the θm, of the motion vector, θ. (Ide at c.21, ll. 17-61; see Figures 30, 31A, 31B).  In addition, the Examiner finds that Reinhardt discloses the tilt/orientation being calculated based upon the information from the third accelerometer 24c (i.e. with the sensing axis at least approximately perpendicular to the sensing axes of the other two accelerometers 24a, 24b). (Reinhardt at ¶¶ 0043-0046, 0053, 0054, 0056, 0057; see Figures 1-4).
While Ide and Reinhardt discloses all the limitations as set forth above, including a structure for detecting the tilt, Ide and Reinhardt is silent to the structure utilizing the detected various accelerations and the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the tilt.
However, a motion detection system including an accelerometer to detect acceleration and utilizing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine a tilt is known in the art. The Examiner finds that Walton, for example, teaches the body motion detection system having an accelerometer configuration (i.e., accelerometers 12, 14) to report body motion to control displays on a viewing screen. (Walton at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches the accelerometers 12, 14 providing information in the XZ plane as is evidence by Figures 10 and 11; (Id. at c.9, ll.4-26; see Figure 10, 11). The Examiner finds that Walton further teaches that other possible coordinate configurations, including the YZ, maybe used. (Id.) The Examiner finds that Walton teaches the accelerometers 12, 14 providing sine and cosine varying values (112, 111) for the tilt angle A, which when divided, provides a tangent varying value for the tilt angle A. (Id. at Abstract; c.1, ll.20-30, 54-67; c.3, ll.30-43, 55-59, 65-66; c.4, l.49 – c.5, l.5; c.8, l.40 – c.9, l.3; c.9, l.36 – c.10, l.33; see Figures 1, 11, 12). The Examiner finds that Walton teaches programming step 116 taking the inverse of the tangent to determine the tilt angle A (Id.) 
                        
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the tilt of the a motion detection device as described in Walton in the handheld device of Ide and Reinhardt. 
A person of ordinary skill in the art would be motivated to provide a multi-axis accelerometer to detect accelerations in the Y and Z planes respectively and utilizing the                         
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            y
                                        
                                        
                                            z
                                        
                                    
                                
                            
                        
                     operation to determine the shift/tilt of the motion detection device, since it provides a mechanism to allow for the correction of the effects of gravity upon accelerometers attached to the body. (Id. at c.3, ll.35-43; c.10, ll.28-33). In other words, such a modification would have provided a motion detection system that compensates for the inherent noise of gravity, thereby increasing the accuracy of reported body’s motion to control displays on a viewing screen.

With respect to the limitation “compensating said detected movement to correct for said tilt; wherein said processing unit compensates said detected movement to correct for said tilt further by rotating first and second rotational outputs of said plurality of rotational outputs into said inertial frame of reference by calculating:                         
                            R
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        -
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            *
                            
                                
                                    
                                        
                                            
                                                α
                                                y
                                            
                                        
                                        
                                            
                                                α
                                                z
                                            
                                        
                                    
                                
                            
                        
                    ,” the Examiner finds that the ‘118 Patent discloses the two-dimensional rotational transform, R, utilizing the determined tilt, θ and detected movements, αy and αz, to generate an output independent of tilt. (See § X.B.(7) supra). Specifically, the ‘118 Patent states,
function 620 can perform the rotation R of the converted/calibrated inputs αy and αz using the equation: 

                
                    R
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                -
                                                sin
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                    
                                        
                                            
                                                cos
                                            
                                            ⁡
                                            
                                                θ
                                            
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    
                                        α
                                        y
                                    
                                
                                
                                    
                                        α
                                        z
                                    
                                
                            
                        
                    
                
            

to rotate the converted/calibrated inputs αy and αz to compensate for the tilt θ.

(‘118 Patent at c.12, ll.38-48; see Figure 5).

In this light, the Examiner finds that Ide discloses Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Ide at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) 
With respect to the elements of the matrix transformation operation above, the Examiner finds that the vector which corresponds to the default magnitude in the x and y direction can be expressed as R = V = (x, y). Similarly, the Examiner finds that the change in x and y direction can be expressed as V’ = (x', y') = (αy, αz). The Examiner finds that Ide discloses the following equations:
θ’ = θ + θm
x' = V * cosθ’
y' = V * sinθ’
After substitution of θ’ in the equations for x' and y', the Examiner finds that the following equations are reached:
x' = V*cos [θ + θm]; and y' = V*sin [θ + θm]
Using the trigonometric identities leads to the following equations: 
x' = V*cosθcosθm – V*sinθsinθm
y' = V*sinθcosθm + V*cosθsinθm
According to Figure 31A, the Examiner finds that Ide discloses, x = V*cosθ; and y = V*sinθ. Once these values are substituted in equations for x' and y', the Examiner finds that the result is: 
x' = x*cosθm – y*sinθm; and
y' = y*cosθm + x*sinθm = x*sinθm + y*cosθm.
Now, the Examiner finds that the equations for x' and y' can be expressed in the matrix form: 
                
                    
                        
                            
                                
                                    x
                                    '
                                
                                
                                    y
                                    '
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                    
                                        -
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                
                                
                                    
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                
                            
                        
                    
                    *
                    
                        
                            
                                
                                    x
                                
                                
                                    y
                                
                            
                        
                    
                
            
In order to get the equation for                         
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                        
                    , the Examiner finds that inverse of the matrix has to be taken. 
                
                    
                        
                            
                                
                                    x
                                
                                
                                    y
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    x
                                    '
                                
                                
                                    y
                                    '
                                
                            
                        
                    
                    *
                    
                        
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                
            
The inverse of the above matrix can be either calculated by rotating matrix by -θm which would lead to 
                
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                    
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                
                                
                                    
                                        -
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                
                            
                        
                    
                
            
or taking inverse of 2x2 matrix by the below equation:  
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                b
                                            
                                        
                                        
                                            
                                                c
                                            
                                            
                                                d
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            a
                            d
                            -
                            b
                            c
                        
                    
                    *
                     
                    
                        
                            
                                
                                    
                                        d
                                    
                                    
                                        -
                                        b
                                    
                                
                                
                                    
                                        -
                                        c
                                    
                                    
                                        a
                                    
                                
                            
                        
                    
                
            
                
                    
                        
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    =
                     
                    
                        
                            1
                        
                        
                            
                                
                                    c
                                    o
                                    s
                                    θ
                                    m
                                
                                
                                    2
                                     
                                
                            
                            +
                            
                                
                                    s
                                    i
                                    n
                                    θ
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                    *
                     
                    
                        
                            
                                
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                    
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                
                                
                                    
                                        -
                                        s
                                        i
                                        n
                                        θ
                                        m
                                    
                                    
                                        c
                                        o
                                        s
                                        θ
                                        m
                                    
                                
                            
                        
                    
                
            
                        
                            
                                
                                    s
                                    i
                                    n
                                    θ
                                    m
                                
                                
                                    2
                                     
                                
                            
                            +
                            
                                
                                    c
                                    o
                                    s
                                    θ
                                    m
                                
                                
                                    2
                                
                            
                            =
                            1
                        
                    , therefore                         
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                    
                                                        -
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                
                                                
                                                    
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
Consequently,
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            x
                                            '
                                        
                                        
                                            y
                                            '
                                        
                                    
                                
                            
                            *
                             
                            
                                
                                     
                                    
                                        
                                            
                                                
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                    
                                                        -
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                
                                                
                                                    
                                                        s
                                                        i
                                                        n
                                                        θ
                                                        m
                                                    
                                                    
                                                        c
                                                        o
                                                        s
                                                        θ
                                                        m
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    -
                                    1
                                
                            
                        
                     =>                          
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            y
                                        
                                    
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            x
                                            '
                                        
                                        
                                            y
                                            '
                                        
                                    
                                
                            
                            *
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
Since as explained above x’= αy, y’= αz, and (x, y) = V = R, the Examiner finds that the above equation becomes 
R= V =                         
                            
                                
                                    
                                        
                                            α
                                            y
                                        
                                        
                                            α
                                            z
                                        
                                    
                                
                            
                            *
                             
                            
                                
                                    
                                        
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                            
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                        
                                        
                                            
                                                -
                                                s
                                                i
                                                n
                                                θ
                                                m
                                            
                                            
                                                c
                                                o
                                                s
                                                θ
                                                m
                                            
                                        
                                    
                                
                            
                        
                    
which is precisely what is claimed. The Examiner finds that θm is associated with the combination of the orientation or rotation amount detected by the rotation amount detector 237 of Ide and the tilt angle of Walton; and αy and αz are associated with the motion detected from the motion detectors 16a and 16b of Ide.  

With respect to the limitations of claim 37, Ide discloses
wherein said at least one rotational sensor is a gyroscope.

In this regard, the Examiner finds that Ide discloses the handheld device 1 including motion detectors 16a, 16b, each containing respective piezoelectric vibration gyroscope sensing elements 2, 3, detecting motion in the horizontal and vertical directions. (Ide at c.6, ll.14-17, 22-25, 33-42; c.9, l.46 – c.10, l.8; c.21, ll. 20-23, 31-37). Specifically, the Examiner find that the piezoelectric vibration gyroscope sensing elements 2, 3 of the motion detectors 16a, 16b provide an angular velocity value with respect to the axis they are respectively aligned with, in the body frame of reference of the handheld device 1. (Id. at c.9, l.49 – c.10, l.15; see Figures 1, 7A, 9A, 9B, 30). 

With respect to the limitations of claim 38, Ide discloses
wherein said processing unit provides information associated with said compensated, detected movement as input to a user interface.

As set forth supra, the Examiner finds that Functional Phrase 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(7) supra). The Examiner construes a ‘processing unit …’ as simply a With respect to the limitations of claim a mapping of the movement into actions and interpreting the actions operation.
In this light, the Examiner finds that Ide discloses the handheld device 1 being utilized to spatially control a cursor on a screen. (Ide at Abstract; c.6, ll.5-6, 14-55; c.21, ll.17-61; see Figures 1, 30, 31A, 31B). The Examiner finds that Ide teaches Figure 30 as a schematic block diagram of a spatial control mouse with a correction section to that is utilized to correct the component distribution of the move amount in the horizontal and vertical directions. (Id. at c.21, ll.17-61; see Figures 30, 31A, 31B). Specifically, the Examiner finds that correction section 238 receives input from motion detectors 16a and 16b and rotation amount detector 237 in order to provide corrected movement amounts in the horizontal and vertical directions of the motion detected of the mouse. (Id.) The Examiner finds that Ide discloses the handheld device 1 that can utilize recognized motion patterns to control a target device. (Id. at c.12, l.50 – c.15, l.38; see Figures 15, 16).

With respect to the limitations of claims 39-41, Ide discloses
wherein said first rotational sensor comprises a first resonating mass attached to a first frame, wherein said first resonating mass resonates relative to a first axis, and wherein displacement of said first resonating mass is measured using a Coriolis acceleration effect to generate said first rotational output (claim 39); 

wherein said second rotational sensor comprises a second resonating mass attached to a second frame, wherein said second resonating mass resonates relative to a second axis, and wherein displacement of said second resonating mass is measured using a Coriolis acceleration effect to generate said second rotational output (claim 40); and

wherein:
said first rotational sensor comprises a first resonating mass attached to a first frame; said first resonating mass resonates relative to a first axis;
displacement of said first resonating mass is measured using a Coriolis acceleration effect to generate said first rotational output;
said second rotational sensor comprises a second resonating mass attached to a second frame;
said second resonating mass resonates relative to a second axis; and displacement of said second resonating mass is measured using a Coriolis acceleration effect to generate said second rotational output (claim 41);

As set forth supra, the Examiner finds that Ide discloses the handheld device 1 comprising piezoelectric vibration gyroscope sensing elements 2, 3 being utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Ide at c.6, ll.15-43; c.9, l.46 – c.10, l.15; see Figures 9A, 9B). The Examiner finds that Ide discloses piezoelectric vibration gyroscope sensing elements 2, 3 including elastic metal 91 with piezoelectric ceramics 92-94 attached thereto. (Id.). The Examiner finds that Ide discloses the Coriolis force/acceleration effect upon the structure of the piezoelectric vibration gyroscope sensing elements 2, 3 is utilized to determine the angular velocity associated with the rotation 95 relative to piezoelectric vibration gyroscope sensing elements 2, 3 axes of the handheld device 1. (Id.)

Claims 31, 32, 42 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)158 in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) and Walton (U.S. Patent No. 6,590,536) as s 28-30 and 33-41 above, and further in view of Adapathya et al.. (U.S. Patent No. 6,561,993)(“Adapathya”).
With respect to the limitations of claims 31, 32, 42 and 43, and 
wherein said processing unit is also for filtering a tremor introduced into said 3D pointing device in connection with said pointing device being held (claims 31 and 42); and

wherein said processing unit is also for recognizing said tremor introduced into said pointing device in connection with said pointing device being held (claims 32 and 43).

As set forth supra, the Examiner finds that Functional Phrases 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(6) supra). The Examiner construes a ‘processing unit …’ as performing a compensation for hand tremor by methods known in the art including hysteresis. Similarly, the Examiner finds that Functional Phrases 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(7) supra). The Examiner construes a ‘processing unit …’ as performing a peak detection analysis of frequency domain of the handheld device input data.
From this perspective, Ide, Reinhardt and Walton discloses all the limitations, as previously set forth, except for specifically calling for recognizing and filtering out a tremor when a device is being held.
However, a handheld pointing device comprising a processor to recognize and filter out hand tremor when a device is being held is known in the art. The Examiner finds that Adapathya, for example, teaches a system that is utilized to spatially control a graphical user-interface on a screen. (Adapathya at Abstract; c.1, ll.44-56; c.2, ll.26-30, 33-35; c.2, l.58 – c.3, l.11; c.3, ll.21-27, 30-33, 39-43, 49-52; claims 1, 3; see Figure 2). The Examiner finds that Adapathya teaches separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis in the frequency domain. (Id. at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor pattern frequency would be employed and then saved and built into a calibration profile. (Id. at c.3, ll.30-35).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate performing a recognition and filtering-out of hand tremor by a stored digital filter when a device is being held as described in Adapathya in the handheld pointing device of Ide, Reinhardt and Walton. 
A person of ordinary skill in the art would be motivated to provide performing a recognition and filtering-out of hand tremor by a stored digital filter when a device is being held, since it provides a mechanism to remove user induced tremor/noise. (Id. at c.1, ll.21-62; c.3, ll.39-49). In other words, such a modification would have provided a more accurate and reliable determination of hand manipulated motion through space, thereby increasing the accuracy of the motion detection device. (Id.)

Claims 31 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)159 in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”) and Walton (U.S. Patent No. 6,590,536) as applied to claims 28-30 and 33-41 above, and further in view of Waters (U.S. Publication No. 2003/0210230).
With respect to the limitations of claims 31 and 42, and 
wherein said processing unit is also for filtering a tremor introduced into said 3D pointing device in connection with said pointing device being held (claims 31 and 42); and

supra, the Examiner finds that Functional Phrases 6 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(6) supra). The Examiner construes a ‘processing unit …’ as performing a compensation for hand tremor by methods known in the art including hysteresis. 
From this perspective, Ide, Reinhardt and Walton discloses all the limitations, as previously set forth, except for specifically calling for filtering out a tremor when a device is being held.
However, a handheld pointing device comprising a processor to filter out hand tremor when a device is being held is known in the art. The Examiner finds that Waters, for example, teaches a handheld pointing comprising a processor to filter out hand tremor utilizing hysteresis when a device is being held. (Waters at ¶¶ 0004-0009, 0023-0024).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate performing a filtering-out of hand tremor when a device is being held as described in Waters in the handheld pointing device of Ide, Reinhardt and Walton. 
A person of ordinary skill in the art would be motivated to provide performing a recognition and filtering-out of hand tremor utilizing hysteresis when a device is being held, since it provides a mechanism to remove user induced jitter/noise. (Id. at ¶¶ 0006-0007). In other words, such a modification would have provided a more accurate and reliable determination of hand manipulated motion through space, thereby increasing the accuracy of the motion detection device. (Id.)

Claims 32 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ide et al. (U.S. Patent No. 5,598,187)(“Ide”)160 in view of Reinhardt et al. (U.S. Publication No. 2005/0212766) (“Reinhardt”), Walton (U.S. Patent No. 6,590,536) and Waters (U.S. Publication No. 2003/0210230) as applied to claims 31 and 42 above, and further in view of Adapathya et al.. (U.S. Patent No. 6,561,993)(“Adapathya”).
With respect to the limitations of claims 32 and 43, and 
wherein said processing unit is also for recognizing said tremor introduced into said pointing device in connection with said pointing device being held 

As set forth supra, the Examiner finds that Functional Phrases 7 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(7) supra). The Examiner construes a ‘processing unit …’ as performing a peak detection analysis of frequency domain of the handheld device input data.
From this perspective, Ide, Reinhardt, Walton and Waters n discloses all the limitations, as previously set forth, except for specifically calling for recognizing a tremor by performing a peak detection analysis in the frequency domain when a device is being held.
However, a handheld pointing device comprising a processor to recognize hand tremor by performing a peak detection analysis in the frequency domain when a device is being held is known in the art. The Examiner finds that Adapathya, for example, teaches a system that is utilized to spatially control a graphical user-interface on a screen. (Adapathya at Abstract; c.1, ll.44-56; c.2, ll.26-30, 33-35; c.2, l.58 – c.3, l.11; c.3, ll.21-27, 30-33, 39-43, 49-52; claims 1, 3; see Figure 2). The Examiner finds that Adapathya teaches separating the detected movement into an intentional movement and a tremor pattern utilizing spectral analysis in the frequency domain. (Id. at c.3, ll.19-30). The Examiner finds that Adapathya discloses the digitally filtered tremor Id. at c.3, ll.30-35).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate performing a recognition of hand tremor by performing a peak detection analysis in the frequency domain when a device is being held as described in Adapathya in the handheld pointing device of Ide, Reinhardt, Walton and Waters. 
A person of ordinary skill in the art would be motivated to provide performing a recognition of hand tremor by performing a peak detection analysis in the frequency domain when a device is being held, since it provides a mechanism to remove user induced tremor/noise. (Id. at c.1, ll.21-62; c.3, ll.39-49). In other words, such a modification would have provided a more accurate and reliable determination of hand manipulated motion through space, thereby increasing the accuracy of the motion detection device. (Id.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other e.g. §101 patentable subject matter, §112, first paragraph written description and enablement, §112, second paragraph indefiniteness, and §102 and §103, prior art).  Therefore, any claim amendment submitted under 37 C.F.R. §1.116 that incorporates an Examiner suggestion or example or simply changes claim interpretation will nevertheless require further consideration and/or search and a patentability determination as noted above.

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘118 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘118 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘118 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                             /H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        

SJR
03/17/20215


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner finds that the functions recited in claim 30 do not provide further structural/algorithmal limitations to FP3. Thus, the corresponding structures for claim 30 are construed as the same corresponding FP3 structure/algorithm of claim 28.
        2 In an inter parts reexamination of the ‘118 Patent (Cs# 95/002,036 (“’036 IP Reexamination Proceedings”)), the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See PTAB Decision mailed 14 Dec. 2015 (“Dec 2015 PTAB Decision”)).
        3 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19 and 21-24 over Ide and Reinhardt; and claim 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        4 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        5 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        6 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        7 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        8 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        9 See §§ XIV.A(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        10 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19, 21-24 over Ide and Reinhardt below for prima facie teachings of claim requirements.
        11 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        12 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        13 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Adapathya below for prima facie teachings of claim requirements and obviousness.
        14 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        15 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        16 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31 and 42 over Ide, Reinhardt, Walton and Waters below for prima facie teachings of claim requirements and obviousness.
        17 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        18 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        19 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        20 See §§ XIV.A.(3) for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        21 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 18, 19 and 21-25 over Ide and Reinhardt; and claims 28-30 and 33-41 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        22 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        23 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        24 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Adapathya below for prima facie teachings of claim requirements and obviousness.
        25 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        26 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        27 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31 and 42 over Ide, Reinhardt, Walton and Waters below for prima facie teachings of claim requirements and obviousness.
        28 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        29 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        30 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        31 See §§ XIV.A.(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        32 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19, 21-24 over Ide and Reinhardt below for prima facie teachings of claim requirements.
        33 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        34 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        35 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Adapathya below for prima facie teachings of claim requirements and obviousness.
        36 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        37 See the pre-AIA  35 U.S.C. 103(a) rejection of  claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        38 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31 and 42 over Ide, Reinhardt, Walton and Waters below for prima facie teachings of claim requirements and obviousness.
        39 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        40 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        41 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        42 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19 and 21-24 over Ide and Reinhardt; and claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        43 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        44 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        45 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        46 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        47 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        48 See §§ XIV.A.(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        49 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19, 21-24 over Ide and Reinhardt below for prima facie teachings of claim requirements.
        50 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        51 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        52 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Adapathya below for prima facie teachings of claim requirements and obviousness.
        53 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        54 See the pre-AIA  35 U.S.C. 103(a) rejection of  claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        55 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31 and 42 over Ide, Reinhardt, Walton and Waters below for prima facie teachings of claim requirements and obviousness.
        56 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        57 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        58 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        59 See §§ XIV.A.(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        60 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19 and 21-24 over Ide and Reinhardt; and claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        61 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        62 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        63 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        64 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        65 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        66 See §§ XIV.A.(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        67 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19, 21-24 over Ide and Reinhardt below for prima facie teachings of claim requirements.
        68 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        69 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        70 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Adapathya below for prima facie teachings of claim requirements and obviousness.
        71 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        72 See the pre-AIA  35 U.S.C. 103(a) rejection of  claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        73 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31 and 42 over Ide, Reinhardt, Walton and Waters below for prima facie teachings of claim requirements and obviousness.
        74 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        75 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        76 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        77 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        78 See §§ XIV.A.(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        79 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19 and 21-24 over Ide and Reinhardt; and claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        80 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        81 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        82 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        83 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        84 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        85 See §§ XIV.A.(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        86 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19, 21-24 over Ide and Reinhardt below for prima facie teachings of claim requirements.
        87 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        88 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        89 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Adapathya below for prima facie teachings of claim requirements and obviousness.
        90 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        91 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        92 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31 and 42 over Ide, Reinhardt, Walton and Waters below for prima facie teachings of claim requirements and obviousness.
        93 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        94 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        95 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        96 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19 and 21-24 over Ide and Reinhardt; and claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        97 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        98 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        99 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        100 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        101 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        102 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19 and 21-24 over Ide and Reinhardt; and claim 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        103 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        104 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31 and 42 over Ide, Reinhardt, Walton and Waters below for prima facie teachings of claim requirements and obviousness.
        105 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        106 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        107 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        108 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        109 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19 and 21-24 over Ide and Reinhardt; and claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        110 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        111 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        112 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        113 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        114 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26 and 27 over Ide, Reinhardt and Waters below for prima facie teachings of claim requirements and obviousness.
        115 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        116 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        117 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        118 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 26, 27, 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        119 Since the ‘920 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘917 Patent (i.e., ‘917 ODP Claims) is required and the same as set forth for the ‘920 ODP Claims. (See ‘920 ODP Claims rejection, supra).
        120 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        121 See §§ XIV.A.(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        122 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 19 and 21-24 over Ide and Reinhardt; and claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        123 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        124 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP I Claims) is required which is the same as set forth above for the ‘883 ODP Claims. (See ‘883 ODP Claims rejection, supra).
        125 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 20 over Ide, Reinhardt and Kappi below for prima facie teachings of claim requirements and obviousness.
        126 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        127 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP I Claims) is required which is the same as set forth above for the ‘883 ODP Claims. (See ‘883 ODP Claims rejection, supra).
        128 See the pre-AIA  35 U.S.C. 103(a) rejection of claim 2 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        129 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        130 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP I Claims) is required which is the same as set forth above for the ‘883 ODP Claims. (See ‘883 ODP Claims rejection, supra).
        131 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        132 See §§ XIV.A.(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        133 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        134 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        135 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP II Claims) is required which is the same as set forth above for the ‘883 ODP Claims. (See ‘883 ODP Claims rejection, supra).
        136 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        137 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        138 Since the ‘883 RI Application has no current claim amendments, the Examiner finds that an ODP rejection for the claims of the parent ‘298 Patent (i.e., ‘298 ODP II Claims) is required which is the same as set forth above for the ‘883 ODP Claims. (See ‘883 ODP Claims rejection, supra).
        139 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        140 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        141 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31 and 42 over Ide, Reinhardt, Walton and Waters below for prima facie teachings of claim requirements and obviousness.
        142 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        143 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        144 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        145 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        146 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        147 See §§ XIV.A.(3); E(6), (10)  for equivalence derivations and explanation for R,             
                θ
            
        , αy and αz.
        148 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 29 and 38 over Ide, Reinhardt and Walton below for prima facie teachings of claim requirements.
        149 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31 and 42 over Ide, Reinhardt, Walton and Waters below for prima facie teachings of claim requirements and obviousness.
        150 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 32 and 43 over Ide, Reinhardt, Walton, Waters and Adapathya below for prima facie teachings of claim requirements and obviousness.
        151 See the pre-AIA  35 U.S.C. 103(a) rejection of claims 31, 32, 42 and 43 over Ide, Reinhardt, Walton and Adapathya below for prima facie teachings of claim requirements and obviousness.
        152 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        153      In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        154      In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        155      In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        156 In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        157 See § XIV.A.(9) for explanation of “[a processor for] converting…” derivation and equivalence.
        158      In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        159      In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).
        160      In the ’036 IP Reexamination Proceedings, the Examiner finds that the PTAB and CAFC affirmed an obviousness rejection over Ide. (See Dec 2015 PTAB Decision).